Exhibit 10.52

 

 

 

Borrower:

APPLE EIGHT HOSPITALITY, INC.

Note Number: 0001

Account Number:

9532140754/00001

 

Address:

901 E BYRD STE. 600

Richmond, Virginia

 

RICHMOND, VA 23219-4052

Date:   October 28, 2010

PROMISSORY NOTE

THE UNDERSIGNED REPRESENTS THAT THE LOAN EVIDENCED HEREBY IS BEING OBTAINED FOR
BUSINESS/COMMERCIAL OR AGRICULTURAL PURPOSES.

For value received, the undersigned, jointly and severally, if more than one,
promises to pay to BRANCH BANKING AND TRUST COMPANY, a North Carolina banking
corporation (the “Bank”), or order, at any of Bank’s offices in the above
referenced city (or such other place or places that may be hereafter designated
by Bank), the sum of SEVENTY-FIVE MILLION DOLLARS & 00/100 Dollars
($75,000,000.00), in immediately available coin or currency of the United States
of America.

          Interest shall accrue from the date hereto on the unpaid balance
outstanding from time to time at the Adjusted LIBOR Rate, as defined in the
attached Addendum to Promissory Note.

          Principal and Interest is payable as follows: Principal (plus any
accrued interest not otherwise scheduled herein) is due in full at maturity on
October 28, 2012. Accrued interest is payable monthly commencing on November 28,
2010 and continuing on the same day of each calendar period thereafter, with one
final payment of all remaining interest due on October 28, 2012. Prior to an
event of default, Borrower may borrow, repay, and reborrow hereunder pursuant to
the terms of the Loan Agreement, hereinafter defined.

          The undersigned shall pay to Bank a late fee in the amount of five
percent (5%) of any installment past due for ten (10) or more days. When any
installment payment is past due for ten (10) or more days, subsequent payments
shall first be applied to the past due balance. In addition, the undersigned
shall pay to Bank a returned payment fee if the undersigned or any other obligor
hereon makes any payment at any time by check or other instrument, or by any
electronic means, which is returned to Bank because of nonpayment due to
nonsufficient funds.

          All interest shall be computed and charged for the actual number of
days elapsed on the basis of a year consisting of three hundred sixty (360)
days. In the event periodic accruals of interest shall exceed any periodic fixed
payment amount described above, the fixed payment amount shall be immediately
increased, or additional supplemental interest payments required on the same
periodic basis as specified above (increased fixed payments or supplemental
payments to be determined in the Bank’s sole discretion), in such amounts and at
such times as shall be necessary to pay all accruals of interest for the period
and all accruals of unpaid interest from previous periods. Such adjustments to
the fixed payment amount or supplemental payments shall remain in effect for so
long as the interest accruals shall exceed the original fixed payment amount and
shall be further adjusted upward or downward to reflect changes in the variable
interest rate; provided that unless elected otherwise above, the fixed payment
amount shall not be reduced below the original fixed payment amount. However,
Bank shall have the right, in its sole discretion, to lower the fixed payment
amount below the original payment amount.

          The Loan Agreement dated October 28, 2010, executed by Borrower and
each Guarantor (the “Loan Agreement”) shall be security to Bank.

This Note is made and conditioned upon execution of a Negative Pledge Agreement
dated October 28, 2010.

          All of the terms, conditions and covenants of the above described
agreements (the “Agreements”) are expressly made a part of this Note by
reference in the same manner and with the same effect as if set forth herein at
length and any holder of this Note is entitled to the benefits of and remedies
provided in the Agreements and any other agreements by and between the
undersigned and the Bank.

          No delay or omission on the part of the holder in exercising any right
hereunder shall operate as a waiver of such right or of any other right of such
holder, nor shall any delay, omission or waiver on any one occasion be deemed a
bar to or waiver of the same or of any other right on any future occasion. Every
one of the undersigned and every endorser or guarantor of this Note regardless
of the time, order or place of signing waives presentment, demand, protest and
notices of every kind and assents to any one or more extensions or postponements
of the time of payment or any other indulgences, to any substitutions, exchanges
or releases of collateral if at any time there be available to the holder
collateral for this Note, and to the additions or releases of any other parties
or persons primarily or secondarily liable.

          The failure to pay any part of the principal or interest when due on
this Note or to fully perform any covenant, obligation or warranty on this or on
any other liability to the Bank by any one or more of the undersigned, by any
affiliate of the undersigned (as defined in 11USC Section (101) (2)), or by any
guarantor or surety of this Note (said affiliate, guarantor, and surety are
herein called Obligor); or if any

1

--------------------------------------------------------------------------------



financial statement or other representation made to the Bank by any of the
undersigned or any Obligor shall be found to be materially incorrect or
incomplete; or if any of the undersigned shall fail to furnish information to
the Bank sufficient to verify the identity of the undersigned as required under
the USA Patriot Act; or in the event of a default pursuant to any of the
Agreements or any other obligation of any of the undersigned or any Obligor in
favor of the Bank; or in the event the Bank demands that the undersigned secure
or provide additional security for its obligations under this Note and security
deemed adequate and sufficient by the Bank is not given when demanded; or in the
event one or more of the undersigned or any Obligor shall die, terminate its
existence, allow the appointment of a receiver for any part of its property,
make an assignment for the benefit of creditors, or where a proceeding under
bankruptcy or insolvency laws is initiated by or against any of the undersigned
or any Obligor; or in the event the Bank should otherwise deem itself, its
security interest, or any collateral unsafe or insecure; or should the Bank in
good faith believe that the prospect of payment or other performance is
impaired; or if there is an attachment, execution, or other judicial seizure of
all or any portion of the Borrower’s or any Obligor’s assets, including an
action or proceeding to seize any funds on deposit with the Bank, and such
seizure is not discharged within 20 days; or if final judgment for the payment
of money shall be rendered against the Borrower or any Obligor which is not
covered by insurance or debt cancellation and shall remain undischarged for a
period of 30 days unless such judgment or execution thereon is effectively
stayed; or the termination of any guaranty agreement given in connection with
this Note, then any one of the same shall be a material default hereunder and
this Note and other debts due the Bank by any one or more of undersigned shall
immediately become due and payable without notice, at the option of the Bank.
From and after any event of default hereunder, interest shall accrue on the sum
of the principal balance and accrued interest then outstanding at the variable
rate equal to the Bank’s Prime Rate plus 5% per annum (“Default Rate”), provided
that such rate shall not exceed at any time the highest rate of interest
permitted by the laws of the Commonwealth of Virginia; and further provided that
such rate shall apply after judgment. In the event of any default, the then
remaining unpaid principal amount and accrued but unpaid interest then
outstanding shall bear interest at the Default Rate called for hereunder until
such principal and interest have been paid in full. In addition, upon default,
the Bank may pursue its full legal remedies at law or equity, and the balance
due hereunder may be charged against any obligation of the Bank to any party
including any Obligor. Bank shall not be obligated to accept any check, money
order, or other payment instrument marked “payment in full” on any disputed
amount due hereunder, and Bank expressly reserves the right to reject all such
payment instruments. Borrower agrees that tender of its check or other payment
instrument so marked will not satisfy or discharge its obligation under this
Note, disputed or otherwise, even if such check or payment instrument is
inadvertently processed by Bank unless in fact such payment is in fact
sufficient to pay the amount due hereunder.

WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS NOTE OR ANY LOAN DOCUMENT EXECUTED IN CONNECTION HEREWITH OR
OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE THE LOAN EVIDENCED BY THIS
NOTE. FURTHER, THE UNDERSIGNED HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF
BANK, NOR BANK’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK
WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION IN THE
EVENT OF LITIGATION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS
THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

          Unless otherwise required under a Loan Agreement, if applicable, and
as long as any indebtedness evidenced by this Note remains outstanding or as
long as Bank remains obligated to make advances, the undersigned shall furnish
annually an updated financial statements pursuant to the terms of the Loan
Agreementwhich financial statements, when delivered shall be the property of the
Bank.

          The term “Prime Rate,” if used herein, means the rate of interest per
annum announced by the Bank from time to time and adopted as its Prime Rate. The
Prime Rate is one of several rate indexes employed by the Bank when extending
credit. Any change in the interest rate resulting from a change in the Bank’s
Prime Rate shall become effective as of the opening of business on the effective
date of the change. If this Note is placed with an attorney for collection, the
undersigned agrees to pay, in addition to principal and interest, all costs of
collection, including but not limited to reasonable attorneys’ fees. All
obligations of the undersigned and of any Obligor shall bind his heirs,
executors, administrators, successors, and/or assigns. Use of the masculine
pronoun herein shall include the feminine and the neuter, and also the plural.
If more than one party shall execute this Note, the term “undersigned” as used
herein shall mean all the parties signing this Note and each of them, and all
such parties shall be jointly and severally obligated hereunder. Wherever
possible, each provision of this Note shall be interpreted in such a manner to
be effective and valid under applicable law, but if any provision of this Note
shall be prohibited by or invalid under such law, such provision shall be
ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note. All of the undersigned hereby waive all exemptions and homestead laws. The
proceeds of the loan evidenced by this Note may be paid to any one or more of
the undersigned.

          From time to time the maturity date of this Note may be extended, or
this Note may be renewed in whole or in part, or a new note of different form
may be substituted for this Note, or the rate of interest

2

--------------------------------------------------------------------------------



may be modified, or changes may be made in consideration of loan extensions, and
the holder hereof, from time to time may waive or surrender, either in whole or
in part any rights, guaranties, secured interest, or liens, given for the
benefit of the holder in connection with the payment and the securing the
payment of this Note; but no such occurrence shall in any manner affect, limit,
modify, or otherwise impair any rights, guaranties or security of the holder not
specifically waived, released, or surrendered in writing, nor shall the
undersigned makers, or any guarantor, endorser, or any person who is or might be
liable hereon, either primarily or contingently, be released from such event.
The holder hereof, from time to time, shall have the unlimited right to release
any person who might be liable hereon, and such release shall not affect or
discharge the liability of any other person who is or might be liable hereon. No
waivers and modifications shall be valid unless in writing and signed by the
Bank. The Bank may, at its option, charge any reasonable fees for the
modification, renewal, extension, or amendment of any of the terms of the Note
permitted by applicable laws. In case of a conflict between the terms of this
Note and the Loan Agreement or Commitment Letter issued in connection herewith,
the priority of controlling terms shall be first this Note, then the Loan
Agreement, and then the Commitment Letter. This Note shall be governed by and
construed in accordance with the laws of Virginia.

IN WITNESS WHEREOF, the undersigned, on the day and year first written above,
has caused this Note to be executed under seal.

 

 

 

 

 

WITNESS:

 

APPLE EIGHT HOSPITALITY, INC.

 

 

 

 

 

 

By:

 

 (SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

           Bryan F. Peery

 

 

Title:   Vice President

COMMONWEALTH OF VIRGINIA
CITY OF RICHMOND_______________

On this 28th day of October, 2010, before me, the undersigned Notary Public,
personally appeared Bryan F. Peery, and known to me to be the Vice President of
Apple Eight Hospitality, Inc., and acknowledged this instrument to be thefree
and voluntary act and deed of the corporation, by authority of its Bylaws or by
the resolution of its board of directors, for the uses and purposes therein
mentioned, and on oath stated that he or she is authorized to execute this
instrument and in fact executed the instrument on behalf of the corporation.

 

 

 

 

 

(STAMP OR SEAL)

 

(SEAL)

 

 

--------------------------------------------------------------------------------

 

 

 

Notary Public

 

 

My Commission Expires: ______________

 

 

Notary Registration Number: ____________

3

--------------------------------------------------------------------------------




 

 

 

 

 

Borrower:

APPLE EIGHT HOSPITALITY, INC.

 

 

Note Number: 0002

Account Number:

9532140754/00002

 

 

 

Address:

901 E BYRD STE. 600

 

 

Richmond, Virginia

 

RICHMOND, VA 23219-4052

 

Date:   October 28, 2010

PROMISSORY NOTE

THE UNDERSIGNED REPRESENTS THAT THE LOAN EVIDENCED HEREBY IS BEING OBTAINED FOR
BUSINESS/COMMERCIAL OR AGRICULTURAL PURPOSES.

For value received, the undersigned, jointly and severally, if more than one,
promises to pay to BRANCH BANKING AND TRUST COMPANY, a North Carolina banking
corporation (the “Bank”), or order, at any of Bank’s offices in the above
referenced city (or such other place or places that may be hereafter designated
by Bank), the sum of TWENTY-FIVE MILLION DOLLARS & 00/100 Dollars ($
25,000,000.00), in immediately available coin or currency of the United States
of America.

          Interest shall accrue from the date hereto on the unpaid balance
outstanding from time to time at the Adjusted LIBOR Rate, as defined in the
attached Addendum to Promissory Note.

          Principal and Interest is payable as follows: Principal (plus any
accrued interest not otherwise scheduled herein) is due in full at maturity on
October 28, 2012. Accrued interest is payable monthly commencing on November 28,
2010 and continuing on the same day of each calendar period thereafter, with one
final payment of all remaining interest due on October 28, 2012.

          The undersigned shall pay to Bank a late fee in the amount of five
percent (5%) of any installment past due for ten (10) or more days. When any
installment payment is past due for ten (10) or more days, subsequent payments
shall first be applied to the past due balance. In addition, the undersigned
shall pay to Bank a returned payment fee if the undersigned or any other obligor
hereon makes any payment at any time by check or other instrument, or by any
electronic means, which is returned to Bank because of nonpayment due to
nonsufficient funds.

          All interest shall be computed and charged for the actual number of
days elapsed on the basis of a year consisting of three hundred sixty (360)
days. In the event periodic accruals of interest shall exceed any periodic fixed
payment amount described above, the fixed payment amount shall be immediately
increased, or additional supplemental interest payments required on the same
periodic basis as specified above (increased fixed payments or supplemental
payments to be determined in the Bank’s sole discretion), in such amounts and at
such times as shall be necessary to pay all accruals of interest for the period
and all accruals of unpaid interest from previous periods. Such adjustments to
the fixed payment amount or supplemental payments shall remain in effect for so
long as the interest accruals shall exceed the original fixed payment amount and
shall be further adjusted upward or downward to reflect changes in the variable
interest rate; provided that unless elected otherwise above, the fixed payment
amount shall not be reduced below the original fixed payment amount. However,
Bank shall have the right, in its sole discretion, to lower the fixed payment
amount below the original payment amount.

          This note (“Note”) is given by the undersigned in connection with
those two Deeds of Trust between Apple Eight Hospitality Ownership, Inc. and the
Bank, dated October 28, 2010 in the maximum principal amount of TWENTY-FIVE
MILLION DOLLARS & NO/100 DOLLARS ($25,000,000.00). Apple Eight Hospitality
Ownership, Inc. is a 100% wholly owned subsidiary of the undersigned.

          The Loan Agreement dated October 28, 2010, executed by Borrower and
each Guarantor shall be security to Bank.

          This Note is made and conditioned upon execution of an Assignment of
Leases and Rents dated October 28, 2010, executed by APPLE EIGHT HOSPITALITY
OWNERSHIP, INC.

          All of the terms, conditions and covenants of the above described
agreements (the “Agreements”) are expressly made a part of this Note by
reference in the same manner and with the same effect as if set forth herein at
length and any holder of this Note is entitled to the benefits of and remedies
provided in the Agreements and any other agreements by and between the
undersigned and the Bank. In addition to Bank’s rights of off-set and to any
liens and security interests granted to Bank in the Agreements, the undersigned
hereby grants to Bank a security interest in all of its depository accounts with
and investment property held by Bank, which shall serve as collateral for the
indebtedness and obligations evidenced by this Note.

          No delay or omission on the part of the holder in exercising any right
hereunder shall operate as a waiver of such right or of any other right of such
holder, nor shall any delay, omission or waiver on any one occasion be deemed a
bar to or waiver of the same or of any other right on any future occasion. Every
one of the undersigned and every endorser or guarantor of this Note regardless
of the time, order or place of signing waives presentment, demand, protest and
notices of every kind and assents to any one or more extensions or postponements
of the time of payment or any other indulgences, to any

1

--------------------------------------------------------------------------------



substitutions, exchanges or releases of collateral if at any time there be
available to the holder collateral for this Note, and to the additions or
releases of any other parties or persons primarily or secondarily liable.

          The failure to pay any part of the principal or interest when due on
this Note or to fully perform any covenant, obligation or warranty on this or on
any other liability to the Bank by any one or more of the undersigned, by any
affiliate of the undersigned (as defined in 11USC Section (101) (2)), or by any
guarantor or surety of this Note (said affiliate, guarantor, and surety are
herein called Obligor); or if any financial statement or other representation
made to the Bank by any of the undersigned or any Obligor shall be found to be
materially incorrect or incomplete; or if any of the undersigned shall fail to
furnish information to the Bank sufficient to verify the identity of the
undersigned as required under the USA Patriot Act; or in the event of a default
pursuant to any of the Agreements or any other obligation of any of the
undersigned or any Obligor in favor of the Bank; or in the event the Bank
demands that the undersigned secure or provide additional security for its
obligations under this Note and security deemed adequate and sufficient by the
Bank is not given when demanded; or in the event one or more of the undersigned
or any Obligor shall die, terminate its existence, allow the appointment of a
receiver for any part of its property, make an assignment for the benefit of
creditors, or where a proceeding under bankruptcy or insolvency laws is
initiated by or against any of the undersigned or any Obligor; or in the event
the Bank should otherwise deem itself, its security interest, or any collateral
unsafe or insecure; or should the Bank in good faith believe that the prospect
of payment or other performance is impaired; or if there is an attachment,
execution, or other judicial seizure of all or any portion of the Borrower’s or
any Obligor’s assets, including an action or proceeding to seize any funds on
deposit with the Bank, and such seizure is not discharged within 20 days; or if
final judgment for the payment of money shall be rendered against the Borrower
or any Obligor which is not covered by insurance or debt cancellation and shall
remain undischarged for a period of 30 days unless such judgment or execution
thereon is effectively stayed; or the termination of any guaranty agreement
given in connection with this Note, then any one of the same shall be a material
default hereunder and this Note and other debts due the Bank by any one or more
of undersigned shall immediately become due and payable without notice, at the
option of the Bank. From and after any event of default hereunder, interest
shall accrue on the sum of the principal balance and accrued interest then
outstanding at the variable rate equal to the Bank’s Prime Rate plus 5% per
annum (“Default Rate”), provided that such rate shall not exceed at any time the
highest rate of interest permitted by the laws of the Commonwealth of Virginia;
and further provided that such rate shall apply after judgment. In the event of
any default, the then remaining unpaid principal amount and accrued but unpaid
interest then outstanding shall bear interest at the Default Rate called for
hereunder until such principal and interest have been paid in full. In addition,
upon default, the Bank may pursue its full legal remedies at law or equity, and
the balance due hereunder may be charged against any obligation of the Bank to
any party including any Obligor. Bank shall not be obligated to accept any
check, money order, or other payment instrument marked “payment in full” on any
disputed amount due hereunder, and Bank expressly reserves the right to reject
all such payment instruments. Borrower agrees that tender of its check or other
payment instrument so marked will not satisfy or discharge its obligation under
this Note, disputed or otherwise, even if such check or payment instrument is
inadvertently processed by Bank unless in fact such payment is in fact
sufficient to pay the amount due hereunder.

          WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE
LAW, THE UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR
CLAIMS ARISING OUT OF THIS NOTE OR ANY LOAN DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND
BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE THE LOAN
EVIDENCED BY THIS NOTE. FURTHER, THE UNDERSIGNED HEREBY CERTIFY THAT NO
REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT TO JURY
TRIAL PROVISION IN THE EVENT OF LITIGATION. NO REPRESENTATIVE OR AGENT OF BANK,
NOR BANK’S COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS
PROVISION.

          Unless otherwise required under a Loan Agreement, if applicable, and
as long as any indebtedness evidenced by this Note remains outstanding or as
long as Bank remains obligated to make advances, the undersigned shall furnish
annually an updated financial statement in a form satisfactory to Bank, which,
when delivered shall be the property of the Bank.

          The term “Prime Rate,” if used herein, means the rate of interest per
annum announced by the Bank from time to time and adopted as its Prime Rate. The
Prime Rate is one of several rate indexes employed by the Bank when extending
credit. Any change in the interest rate resulting from a change in the Bank’s
Prime Rate shall become effective as of the opening of business on the effective
date of the change. If this Note is placed with an attorney for collection, the
undersigned agrees to pay, in addition to principal and interest, all costs of
collection, including but not limited to reasonable attorneys’ fees. All
obligations of the undersigned and of any Obligor shall bind his heirs,
executors, administrators, successors, and/or assigns. Use of the masculine
pronoun herein shall include the feminine and the neuter, and also the plural.
If more than one party shall execute this Note, the term “undersigned” as used
herein shall mean all the parties signing this Note and each of them, and all
such parties shall be jointly and severally obligated hereunder. Wherever
possible, each provision of this

2

--------------------------------------------------------------------------------



Note shall be interpreted in such a manner to be effective and valid under
applicable law, but if any provision of this Note shall be prohibited by or
invalid under such law, such provision shall be ineffective but only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Note. All of the undersigned
hereby waive all exemptions and homestead laws. The proceeds of the loan
evidenced by this Note may be paid to any one or more of the undersigned.

          From time to time the maturity date of this Note may be extended, or
this Note may be renewed in whole or in part, or a new note of different form
may be substituted for this Note, or the rate of interest may be modified, or
changes may be made in consideration of loan extensions, and the holder hereof,
from time to time may waive or surrender, either in whole or in part any rights,
guaranties, secured interest, or liens, given for the benefit of the holder in
connection with the payment and the securing the payment of this Note; but no
such occurrence shall in any manner affect, limit, modify, or otherwise impair
any rights, guaranties or security of the holder not specifically waived,
released, or surrendered in writing, nor shall the undersigned makers, or any
guarantor, endorser, or any person who is or might be liable hereon, either
primarily or contingently, be released from such event. The holder hereof, from
time to time, shall have the unlimited right to release any person who might be
liable hereon, and such release shall not affect or discharge the liability of
any other person who is or might be liable hereon. No waivers and modifications
shall be valid unless in writing and signed by the Bank. The Bank may, at its
option, charge any reasonable fees for the modification, renewal, extension, or
amendment of any of the terms of the Note permitted by applicable laws. In case
of a conflict between the terms of this Note and the Loan Agreement or
Commitment Letter issued in connection herewith, the priority of controlling
terms shall be first this Note, then the Loan Agreement, and then the Commitment
Letter. This Note shall be governed by and construed in accordance with the laws
of Virginia.

(SIGNATURE ON FOLLOWING PAGES)

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, on the day and year first written above,
has caused this Note to be executed under seal.

 

 

 

 

 

WITNESS:

 

APPLE EIGHT HOSPITALITY, INC.

 

 

 

 

 

 

 

 

By:

 

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

             Bryan F. Peery

 

 

 

Title:     Vice President

 

COMMONWEALTH OF VIRGINIA
CITY OF RICHMOND ______________

On this 28th day of October, 2010, before me, the undersigned Notary Public,
personally appeared Bryan F. Peery, and known to me to be the Vice President of
Apple Eight Hospitality, Inc., the company that executed this instrument and
acknowledged this instrument to be “the free and voluntary act and deed of the
corporation, by authority of its Bylaws or by the resolution of its board of
directors, for the uses and purposes therein mentioned, and on oath stated that
he or she is authorized to execute this instrument and in fact executed the
instrument on behalf of the corporation.

 

 

 

 

 

          (STAMP OR SEAL)

 

 

 

(SEAL)

 

--------------------------------------------------------------------------------

 

 

Notary Public

 

 

 

 

My Commission Expires: ________________

 

Notary Registration Number: ______________

4

--------------------------------------------------------------------------------




 

BB&T

LOAN AGREEMENT

 

953-2140754/00001

--------------------------------------------------------------------------------

Account Number

This Loan Agreement (the “Agreement”) is made this 28th day of October, 2010 by
and between BRANCH BANKING AND TRUST COMPANY, a North Carolina banking
corporation (“Bank”), and:

Apple Eight Hospitality, Inc., a Virginia corporation (“Borrower”), having its
chief executive office at 814 E. Main St., Richmond, Virginia.

Apple REIT Eight, Inc. (the “REIT”), Apple Eight Hospitality Massachusetts,
Inc., Apple Eight Hospitality Midwest, LLC, Apple Eight Hospitality Ownership,
Inc., and Apple Eight Hospitality Texas, LLC (individually “Guarantor” and
collectively the “Guarantors”).

The Borrower has applied to Bank for and the Bank has agreed to make, subject to
the terms of this Agreement, the following loan(s) (hereinafter referred to,
singularly or collectively, if more than one, as “Loan”):

Line of Credit (“Line of Credit”) in the maximum principal amount not to exceed
$75,000,000.00 at any one time outstanding for the purpose of working capital,
property renovation, capital expenditure funding and completion of property
acquisition which shall be evidenced by the Borrower’s Promissory Note dated on
or after the date hereof which shall mature October 28, 2012, when the entire
unpaid principal balance then outstanding plus accrued interest thereon shall be
paid in full unless the line is renewed or termed out under a different loan
structure. Funds shall be advanced under the Line of Credit at the request of an
authorized officer of the Borrower, which shall be made in writing in a form
acceptable to the Bank. Prior to maturity or the occurrence of any Event of
Default hereunder and subject to any availability limitations, as applicable,
the Borrower may borrow, repay, and re-borrow under the Line of Credit through
maturity. The Line of Credit shall bear interest at the one month LIBOR rate
plus two and twenty-five one-hundredths of a percent (2.25%) per annum, and
adjusted monthly on the note date and the rate will have a floor of three and
fifty one-hundredths of a percent (3.50%). Accrued interest shall be repayable
monthly and all interest shall be computed and charged for the actual number of
days elapsed on the basis of a year consisting of three hundred sixty (360)
days.

Section 1 Conditions Precedent

The Bank shall not be obligated to make any disbursement of Loan proceeds until
all of the following conditions have been satisfied by proper evidence,
execution, and/or delivery to the Bank of the following items in addition to
this Agreement, all in form and substance satisfactory to the Bank and the
Bank’s counsel in their sole discretion:
USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if the Borrower is an individual) of the
Borrower sufficient for the Bank to verify the identity of the Borrower in
accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any
change in such information.

 

Note(s): The Note(s) evidencing the Loans(s) duly executed by the Borrower.

Deed(s) of Trust: The Credit Line Deed(s) of Trust in which Apple Eight
Hospitality Ownership, Inc. (“Mortgagor”) shall grant to a Trustee for the
benefit of bank a first Deed of Trust lien on the specified real property and
improvements thereon (“Mortgaged Property”). The Mortgaged Property shall be
cross-collateralized with the $25,000,000.00 term loan (the “Term Loan”) to
Apple Eight Hospitality, Inc.

Assignment of Leases and Rents: The Assignment of Leases and Rents in which the
Mortgagor shall assign to Bank all existing and thereafter arising leases on the
Mortgaged Property and the rents and profits therefrom.

Security Agreement(s): Security Agreement(s) in which Borrower and any other
owner (a “Debtor”) of personal property collateral shall grant to Bank a first
priority security interest in the personal property specified therein. (If Bank
has or will have a security interest in any collateral which is inferior to the
security interest of another creditor, Borrower must fully disclose to Bank any
and all prior security interests, and Bank must specifically approve any such
security interest which will continue during the Loan.)

UCC Financing Statements: Copies of UCC Financing Statements duly filed in
Borrower’s or other owner’s state of incorporation, organization or residence,
and in all jurisdictions necessary, or in the opinion of the Bank desirable, to
perfect the security interests granted in the Security Agreement(s), and
certified copies of Information Requests identifying all previous financing
statements on record for the Borrower or other owner, as appropriate from all
jurisdictions indicating that no security interest has previously been granted
in any of the collateral described in the Security Agreement(s), unless prior
approval has been given by the Bank.

Commitment Fee: A commitment fee (or balance thereof) of $93,500.00 payable to
the Bank on the date of execution of the Loan Documents.

Negative Pledge Agreement: To secure payment of the line of credit, the Borrower
shall grant, pledge, or convey to the Bank a Negative Pledge Agreement on Apple
Eight Hospitality, Inc., hotel properties that will be defined “as the Borrowing
Base Property Group” (the “Property Group”). The Property Group must have
sufficient value to cover the BB&T Line Facility and any other unsecured debt at
a ratio of value to debt of 2.0 times. The Borrower may exchange properties of
equal or greater value if necessary for economic reasons in the future, but must
be approved by the Bank in writing. The Property Group’s value to be determined
by a quarterly measure of net operating income capped at ten percent (10%). All
hotels in the Property Group must be within the BB&T footprint, which as of the
date hereof includes the states and/or commonwealths of Indiana, Kentucky,
Tennessee, Alabama, Georgia, Florida, West Virginia, Maryland, Virginia, North
Carolina and South Carolina and the District of Columbia. All properties in the
Property Group to be individually compliant with appropriate franchise
agreements, environmental compliance, clear title, and other items deemed
appropriate and necessary should the Bank find it necessary to become a secured
lender. No individual property within the Property Group will have an assigned
value in excess of forty million dollars ($40,000,000.00). The Negative Pledge
Agreement shall be recorded in the land records at the county and/or city levels
where the Property Group property is located.

Corporate Resolution: A Corporate Resolution duly adopted by the Board of
Directors of the Borrower authorizing the execution, delivery, and performance
of the Loan Documents on or in a form provided by or acceptable to Bank.

Articles of Incorporation: A copy of the Articles of Incorporation and all other
charter documents of the Borrower, all filed with and certified by the Secretary
of State of the State of the Borrower’s incorporation.

By-Laws: A copy of the By-Laws of the Borrower, certified by the Secretary of
the Borrower as to their completeness and accuracy.

Certificate of Incorporation: A copy of the Certificate of Incorporation as
filed with the Secretary of State, Corporation Commission.

Certificate of Incumbency: A certificate of the Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign the Loan Documents.

Certificate of Existence: A certification of the Secretary of State (or other
government authority) of the State of the Borrower’s Incorporation or
Organization as to the existence or good standing of the Borrower and its
charter documents on file.

Opinion of Counsel: An opinion of counsel for the Borrower satisfactory to the
Bank and the Bank’s counsel.

Guaranty: Unconditional joint and unlimited guarantee of payment of the Loan,
including principal, interest, late fees, if any, and costs of collection, from
the REIT Apple Eight Hospitality Massachusetts, Inc., Apple Eight Hospitality
Midwest, LLC, Apple Eight Hospitality Ownership, Inc., and Apple Eight
Hospitality Texas, LLC.

Hazard Insurance: At closing, the Borrower shall provide the Bank a copy of the
hazard insurance policies for the replacement cost of all properties in the
Property Group.

Term Loan: At closing, all conditions precedent to the closing of the Term Loan
shall have been satisfied by the borrower parties thereunder.

Additional Documents: Receipt by the Bank of other approvals, opinions, or
documents as the Bank may reasonably request.

Section 2 Representations and Warranties

The Borrower and Guarantor(s) represent and warrant to Bank that:

- 1 -

--------------------------------------------------------------------------------




 

BB&T

LOAN AGREEMENT


 

 

 

2.01. Financial Statements. The consolidated balance sheet of the REIT Guarantor
and its subsidiaries, if any, and the related Statements of Income and Retained
Earnings of the Guarantor and its subsidiaries, the accompanying footnotes
together with the accountant’s opinion thereon, and all other financial
information previously furnished to the Bank, are true and correct and fairly
reflect the financial condition of the Guarantor and its subsidiaries as of the
dates thereof, including all contingent liabilities of every type, and the
financial condition of the Guarantor and its subsidiaries as stated therein has
not changed materially and adversely since the date thereof.

 

2.02. Name, Capacity and Standing. The Borrower’s exact legal name is correctly
stated in the initial paragraph of the Agreement. If the Borrower and/or any
Guarantor is a corporation, general partnership, limited partnership, limited
liability partnership, or limited liability company, each warrants and
represents that it is duly organized and validly existing under the laws of its
respective state of incorporation or organization; that it and/or its
subsidiaries, if any, are duly qualified and in good standing in every other
state in which the nature of their business shall require such qualification,
and are each duly authorized by their board of directors, general partners or
member/manager(s), respectively, to enter into and perform the obligations under
the Loan Documents.

 

2.03. No Violation of Other Agreements. The execution of the Loan Documents, and
the performance by the Borrower, by any and all pledgors (whether the Borrower
or other owners of collateral property securing payment of the Loan (hereinafter
sometimes referred to as the “Pledgor”)) or by the Guarantor(s) thereunder will
not violate any provision, as applicable, of its articles of incorporation,
by-laws, articles of organization, operating agreement, agreement of
partnership, limited partnership or limited liability partnership, or, of any
law, other agreement, indenture, note, or other instrument binding upon the
Borrower, Pledgor or Guarantor(s), or give cause for the acceleration of any of
the respective obligations of the Borrower or Guarantor(s).

 

2.04. Authority. All authority from and approval by any federal, state, or local
governmental body, commission or agency necessary to the making, validity, or
enforceability of this Agreement and the other Loan Documents has been obtained.

 

2.05. Asset Ownership. The Borrower and each Guarantor have good and marketable
title to all of the properties and assets reflected on the balance sheets and
financial statements furnished to the Bank, and all such properties and assets
are free and clear of mortgages, deeds of trust, pledges, liens, and all other
encumbrances except as otherwise disclosed by such financial statements. In
addition, each other owner of collateral has good and marketable title to such
collateral, free and clear of any liens, security interests and encumbrances,
except as otherwise disclosed to Bank.

 

2.06. Discharge of Liens and Taxes. The Borrower and its subsidiaries, if any,
and each Guarantor have filed, paid, and/or discharged all taxes or other claims
which may become a lien on any of their respective properties or assets,
excepting to the extent that such items are being appropriately contested in
good faith and for which an adequate reserve (in an amount acceptable to Bank)
for the payment thereof is being maintained.

 

2.07. Regulations U and X. None of the Loan proceeds shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of the provisions of Regulation U and Regulation X of the Board of
Governors of the Federal Reserve System.

 

2.08. ERISA. Each employee benefit plan, as defined by the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), maintained by the Borrower or
by any subsidiary of the Borrower or Guarantor(s) meets, as of the date hereof,
the minimum funding standards of Section 302 of ERISA, all applicable
requirements of ERISA and of the Internal Revenue Code of 1986, as amended, and
no “Reportable Event” nor “Prohibited Transaction” (as defined by ERISA) has
occurred with respect to any such plan.

 

2.09. Litigation. There is no claim, action, suit or proceeding pending,
threatened or reasonably anticipated before any court, commission,
administrative agency, whether State or Federal, or arbitration which will
materially adversely affect the financial condition, operations, properties, or
business of the Borrower or its subsidiaries, if any, or the Guarantor(s), or
the ability of the Borrower or the Guarantor(s) to perform their obligations
under the Loan Documents.

 

2.10. Other Agreements. The representations and warranties made by Borrower to
Bank in the other Loan Documents are true and correct in all respects on the
date hereof.

 

2.11. Binding and Enforceable. The Loan Documents, when executed, shall
constitute valid and binding obligations of the Borrower and Guarantors
respectively, the execution of such Loan Documents has been duly authorized by
the parties thereto, and are enforceable in accordance with their terms, except
as may be limited by bankruptcy, insolvency, moratorium, or similar laws
affecting creditors’ rights generally.

 

2.12. Commercial Purpose. The Loan(s) are not “consumer transactions”, as
defined in the Virginia Uniform Commercial Code, and none of the collateral was
or will be purchased or held primarily for personal, family or household
purposes.

 

 

Section 3 Affirmative Covenants

 

 

The Borrower covenants and agrees that from the date hereof and until payment in
full of all indebtedness and performance of all obligations owed under the Loan
Documents, Borrower shall:

 

3.01. Maintain Existence and Current Legal Form of Business. (a) Maintain its
existence and good standing in the state of its incorporation or organization,
(b) maintain its current legal form of business indicated above, and, (c) as
applicable, qualify and remain qualified as a foreign corporation, general
partnership, limited partnership, limited liability partnership or limited
liability company in each jurisdiction in which such qualification is required.

 

3.02. Maintain Records. Keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Borrower.

 

3.03. Maintain Properties. Maintain, keep, and preserve all of its properties
(tangible and intangible) including the collateral necessary or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

 

3.04. Conduct of Business. Continue to engage in an efficient, prudent, and
economical manner in a business of the same general type as now conducted.

 

3.05. Maintain Insurance. Maintain insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same or a similar
business, and business interruption insurance if required by Bank, which
insurance may provide for reasonable deductible(s).

 

3.06. Comply With Laws. Comply in all respects with all applicable laws, rules,
regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed upon it
or upon its property, and all Environmental Laws.

 

3.07. Right of Inspection. Permit the officers and authorized agents of the
Bank, at any reasonable time or times in the Bank’s sole discretion, to examine
and make copies of the records and books of account of, to visit the properties
of the Borrower, and to discuss such matters with any officers, directors,
managers, members or partners, limited or general of the Borrower, and the
Borrower’s independent accountant as the Bank deems necessary and proper.

 

3.08. Reporting Requirements. Furnish to the Bank:

 

 

 

Quarterly Financial Statements (10-Q): Quarterly financial statement for the
REIT as soon as available and not more than Forty-five (45) days after the end
of each quarter, balance sheets, statements of income, cash flow, and retained
earnings for the period ended and a statement of changes in the financial
position, all in reasonable detail, and all prepared in accordance with GAAP
consistently applied and certified as true and correct by an officer, general
partner or manager (or member(s)) of the REIT Guarantor, as appropriate.

 

Annual Financial Statements (10-K): Consolidated fiscal year-end financial
statement for the REIT, Inc., as soon as available and not more than One Hundred
Twenty (120) days after the end of each fiscal year, balance sheets, statements
of income, and retained earnings for the period ended and a statement of changes
in the financial position of the REIT Guarantor, all in reasonable detail, and
all prepared in accordance with GAAP consistently applied. The financial
statements must be of the following quality or better: Audited.

 

Notice of Litigation: Promptly after the receipt by the Borrower, or by any
Guarantor of which Borrower has knowledge, of notice or complaint of any action,
suit, and proceeding before any court or administrative agency of any type
which, if determined adversely, could have a material adverse effect on the
financial condition, properties, or operations of the Borrower or Guarantor, as
appropriate.

- 2 -

--------------------------------------------------------------------------------




 

BB&T

Loan Agreement


 

 

 

 

 

Tax Returns: As soon as available each year, complete copies (including all
schedules) of all state and federal tax returns filed by Borrower.

 

 

Notice of Default: Promptly upon discovery or knowledge thereof, notice of the
existence of any event of default under this Agreement or any other Loan
Documents.

 

 

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if the Borrower is an individual) of the
Borrower sufficient for the Bank to verify the identity of the Borrower in
accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any
change in such information.

 

 

Other Information: Such other information as the Bank may from time to time
reasonably request.

 

3.09.

Deposit Accounts. Borrower and related companies agree to maintain their
existing deposit relationship with the Bank. Borrower will open an operating
account to support this term loan facility.

 

3.10.

Affirmative Covenants from other Loan Documents. All affirmative covenants
contained in any Deed of Trust, Security Agreement, Assignment of Leases and
Rents, or other security document executed by the Borrower which are described
in Section 1 hereof are hereby incorporated by reference herein.


 

Section 4 Guarantor(s) Covenants

 

Each Guarantor covenants and agrees that from the date hereof and until payment
in full of all indebtedness and performance of all obligations owed under the
Loan Documents, Guarantor shall:

4.01. Maintain Existence and Current Legal Form of Business. If Guarantor is a
corporation, partnership, limited partnership, limited liability partnership or
limited liability company, (a) maintain its existence and good standing in the
state of its incorporation or organization, (b) maintain its current legal form
of business as shown on the guaranty agreement provided by Guarantor to Bank in
connection with the Loan, (c) without the Bank’s prior written consent, change
Guarantor’s name, or enter into any merger, consolidation, reorganization or
exchange of stock, ownership interests or assets, and (d) as applicable, qualify
and remain qualified as a foreign corporation, general partnership, limited
partnership, limited liability partnership or limited liability company in each
jurisdiction in which such qualification is required.

4.02. Maintain Properties - Liquid Assets. If the Guarantor is a corporation,
partnership, limited partnership, limited liability partnership, limited
liability limited partnership, or limited liability company, it shall not,
without the prior written consent of Bank, sell, transfer or otherwise dispose
of all or substantially all of Guarantor’s properties (tangible or intangible),
except in the ordinary course of business. Liquid Assets includes but is not
limited to all securities and/or securities accounts, bonds, mutual funds,
certificates of deposit, money market accounts, U.S. Treasuries and other
federal agency instruments, hedge funds, derivative accounts and other
investment instruments.

4.03. Comply With Laws. Comply in all respects with all applicable laws, rules,
regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed or
assessed upon Guarantor or upon Guarantor’s property, and all Environmental
Laws.

4.04. Reporting Requirements. Furnish to the Bank:

 

 

 

Notice of Litigation: Promptly after the receipt by Guarantor, or by Borrower of
which Guarantor has knowledge, of notice of any action, suit, and proceeding
before any court or governmental agency of any type which, if determined
adversely, could have a material adverse effect on the financial condition,
properties, or operations of the Guarantor or Borrower, as appropriate.

 

4.05. Transfer of Ownership. Not, without the prior written consent of the Bank:
If Guarantor is a corporation, (a) issue, transfer or sell any new class of
stock, or (b) issue, transfer or sell, in the aggregate, from its treasury stock
and/or currently authorized but unissued shares of any class of stock, more than
50% of the total number of all such issued and outstanding shares as of the date
of this Agreement; or, if Guarantor is a general partnership, limited
partnership, limited liability partnership or limited liability company, issue,
transfer or sell any interest in Guarantor.

4.06. Tax Returns: As soon as available each year, furnish complete copies
(including all schedules) of all state and federal tax returns filed by
Guarantor.

4.07. Other Information: Furnish such other information as the Bank may from
time to time reasonably request.

 

Section 5 Financial Covenants

 

The Borrower covenants and agrees that from the date hereof until payment in
full of all indebtedness and the performance of all obligations under the Loan
Documents, the Borrower shall at all times maintain the following financial
covenants and ratios all in accordance with GAAP unless otherwise specified (all
covenants to be calculated based on the consolidated results of the REIT):


 

 

 

Tangible Net Worth. A minimum tangible net worth of not less than
$700,000,000.00 (at all times). Tangible Net Worth is defined as net worth, plus
obligations contractually subordinated to debts owed to Bank, minus goodwill,
contract rights, and assets representing claims on stockholders or affiliated
entities.

 

Debt to Worth. A ratio of total liabilities to tangible net worth of not greater
than .50 to 1.0.

 

Debt Service Coverage Ratio. Global Cash Flow Coverage Ratio which is defined as
Global annual NOI to annual Global Debt Service, shall be 1.50 times Debt
Service. Global Annual NOI is defined as net income before taxes plus interest
expense plus depreciation expense plus amortization expense. Annual Global Debt
Service is defined as a current portion of long term debt plus interest expense.

 

Quarterly Global Net Operating Income to Debt Service plus Dividends Ratio.
Ratio is to be no less than 60% for the fourth (4th) quarter 2010, 65% for the
first (1st) quarter 2011, 70% for the second (2nd) quarter 2011, 75% for the
third (3rd) quarter 2011, 80% for the fourth (4th) quarter 2011, 90% for the
first (1st) quarter 2012 and 100% for the second (2nd) quarter 2012 and all
quarters subsequent. Covenant to be calculated using the trailing twelve (12)
months each quarter. For purposes of this calculation, Dividends shall mean
dividends paid to unitholders of the REIT less proceeds received by the REIT
pursuant to its dividend reinvestment plan, plus amounts paid to unitholders by
the REIT pursuant to its share redemption program.

 

Officer Compliance Certificate. Certificate must be completed on an annual
basis.

 

 

Section 6 Negative Covenants


The Borrower covenants and agrees that from the date hereof and until payment in
full of all indebtedness and performance of all obligations under the Loan
Documents, the Borrower shall not, without the prior written consent of the
Bank:

 

 

 

6.01. Liens. Create, incur, assume, or suffer to exist any lien upon or with
respect to the any property in the Borrowing Base Property Group, , except:

 

 

 

 

(a)

Liens and security interests in favor of the Bank;

 

(b)

Liens for taxes not yet due and payable or otherwise being contested in good
faith and for which appropriate reserves are maintained;

 

(c)

Other liens imposed by law not yet due and payable, or otherwise being contested
in good faith and for which appropriate reserves are maintained;

 

(d)

purchase money security interests either outstanding on the date hereof on any
property hereafter acquired, provided that such lien shall attach only to the
property acquired.

 

(e)

Liens on assets not already encumbered except as outlined in the negative pledge
agreement.

- 3 -

--------------------------------------------------------------------------------




 

BB&T

Loan Agreement


 

 

 

 

 

6.02. Debt. Create, incur, assume, or suffer to exist any debt, except:

 

 

(a)

Debt to the Bank;

 

 

(b)

Debt outstanding on the date hereof and shown on the most recent financial
statements submitted to the Bank;

 

 

(c)

Accounts payable to trade creditors incurred in the ordinary course of business;

 

 

(d)

Debt secured by purchase money security interests as outlined above in Section
6.01 (d);

 

 

(e)

Additional funded debt in excess of $10,000,000.00, with the exception of
permanent market debt up to $25,000,000.00 with the proceeds being used to
payoff Branch Banking and Trust Company $25,000,000.00 term loan credit
facility.

 

 

 

6.03. Change of Legal Form of Business; Purchase of Assets. Change Borrower’s
name or the legal form of Borrower’s business as shown above, whether by merger,
consolidation, conversion or otherwise, and Borrower shall not purchase all or
substantially all of the assets or business to sell any of its assets of any
Person other than in the ordinary course of business without prior Bank consent.
This loan condition surrounds the sale of the REIT, and/or the
acquisition/merger with another real estate investment trust, but not the
acquisition or sale of individual real estate properties held by the REIT or
related subsidiaries. The Borrower must notify the Bank if they sell the REIT.

 

6.04. Dividends or Distributions; Acquisition of Capital Stock or Other
Ownership Interests. Declare or pay any dividends or distributions of any kind,
or purchase or redeem, retire, or otherwise acquire any of Borrower’s capital
stock or other ownership interests, now or hereafter outstanding in any fiscal
year of the Borrower, except as outlined above under Section 5, Financial
Covenants, Quarterly Global Net Operating Income to Debt Service plus Dividends
Ratio section.

 

6.05. Leases. Create, incur, assume, or suffer to exist any leases, except:

 

 

 

 

 

 

(a)

Leases outstanding on the date hereof and showing on the most recent financial
statement submitted to the Bank;

 

 

(b)

Leases with total lease payments less than $1 million.

 

 

 

6.06. Guaranties. Assume, guarantee, endorse, or otherwise be or become directly
or contingently liable for obligations of any Person, except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

 

6.07. Disposition of Assets. Sell, lease, or otherwise dispose of any of the
properties in the Property Group except as permitted or otherwise not prohibited
in or by the Negative Pledge Agreement.

 

6.08. Transfer of Ownership. If Borrower is a corporation, (a) issue, transfer
or sell any new class of stock, or (b) issue, transfer or sell, in the
aggregate, from its treasury stock and/or currently authorized but unissued
shares of any class of stock, more than 50% of the total number of all such
issued and outstanding shares as of the date of this Agreement to a
non-affiliate. If Borrower is a general partnership, limited partnership,
limited liability partnership or limited liability company, issue, transfer or
sell any interest in Borrower to a non-affiliate.

 

6.09. Negative Covenants from other Loan Documents. All negative covenants
contained in any Deed of Trust, Security Agreement, Assignment of Leases or
Rents, or other security document executed by the Borrower which are described
in Section 1 hereof are hereby incorporated by reference herein.

 

 

Section 7 Hazardous Materials and Compliance with Environmental Laws

 

 

 

7.01. Investigation. Borrower hereby certifies that it has exercised due
diligence to ascertain whether its real property, including without limitation
the Property Group, is or has been affected by the presence of asbestos, oil,
petroleum or other hydrocarbons, urea formaldehyde, PCBs, hazardous or nuclear
waste, toxic chemicals and substances, or other hazardous materials
(collectively, “Hazardous Materials”), as defined in applicable Environmental
Laws. Borrower represents and warrants that there are no such Hazardous
Materials contaminating its real property, nor have any such materials been
released on or stored on or improperly disposed of on its real property during
its ownership, occupancy or operation thereof. Borrower hereby agrees that,
except in strict compliance with applicable Environmental Laws, it shall not
knowingly permit any release, storage or contamination as long as any
indebtedness or obligations to Bank under the Loan Documents remains unpaid or
unfulfilled. In addition, Borrower does not have or use any underground storage
tanks on any of its real property, including the Property Group which are not
registered with the appropriate Federal and/or State agencies and which are not
properly equipped and maintained in accordance with all Environmental Laws. If
requested by Bank, Borrower shall provide Bank with all necessary and reasonable
assistance required for purposes of determining the existence of Hazardous
Materials on any property within the Property Group, including allowing Bank
access to such property, and access to Borrower’s employees having knowledge of,
and to files and records within Borrower’s control relating to the existence,
storage, or release of Hazardous Materials on the subject property.

 

7.02. Compliance. Borrower agrees to comply with all applicable Environmental
Laws, including, without limitation, all those relating to Hazardous Materials.
Borrower further agrees to provide Bank, and all appropriate Federal and State
authorities, with immediate notice in writing of any release of Hazardous
Materials on any property within the Property Group and to pursue diligently to
completion all appropriate and/or required remedial action in the event of such
release.

 

7.03. Remedial Action. Borrower agrees to indemnify and hold Bank harmless from
any and all loss or liability arising out of any violation of the
representations, covenants, and obligations contained in this Section 7, or
resulting from the recording of the Deed(s) of Trust.

 

 

Section 8 Events of Default

 

 

The following shall be “Events of Default” by Borrower or any Guarantor:

 

8.01. The failure to make prompt payment of any installment of principal or
interest on any of the Note(s) when due or payable.

 

8.02. Should any representation or warranty made in the Loan Documents prove to
be false or misleading in any material respect.

 

8.03. Should any report, certificate, financial statement, or other document
furnished prior to the execution of or pursuant to the terms of this Agreement
prove to be false or misleading in any material respect.

 

8.04. Should the Borrower or any Guarantor default on the performance of any
other obligation of indebtedness when due or in the performance of any
obligation incurred in connection with money borrowed.

 

8.05. Should the Borrower, any Guarantor or any Pledgor breach any covenant,
condition, or agreement made under any of the Loan Documents.

 

8.06. Should a custodian be appointed for or take possession of any or all of
the assets of the Borrower or any Guarantor, or should the Borrower or any
Guarantor either voluntarily or involuntarily become subject to any insolvency
proceeding, including becoming a debtor under the United States Bankruptcy Code,
any proceeding to dissolve the Borrower or any Guarantor, any proceeding to have
a receiver appointed, or should the Borrower or any Guarantor make an assignment
for the benefit of creditors, or should there be an attachment, execution, or
other judicial seizure of all or any portion of the Borrower’s or any
Guarantor’s assets, including an action or proceeding to seize any funds on
deposit with the Bank, and such seizure is not discharged within 30 days.

 

8.07. Should final judgment for the payment of money in excess of $1,000,000 be
rendered against the Borrower or any Guarantor which is not covered by insurance
and shall remain undischarged for a period of 30 days unless such judgment or
execution thereon be effectively stayed.

 

8.08. Upon the death of, or termination of existence of, or dissolution of, any
Borrower, Pledgor or Guarantor.

 

8.09. Should any lien or security interest granted to Bank to secure payment of
the Note(s) terminate, fail for any reason to have the priority agreed to by
Bank on the date granted, or become unperfected or invalid for any reason.

 

 

Section 9 Remedies Upon Default

 

 

Upon the occurrence of any of the above listed Events of Default, the Bank may
at any time thereafter, at its option, take any or all of the following actions,
at the same or at different times:

- 4 -

--------------------------------------------------------------------------------




 

BB&T

LOAN AGREEMENT


 

 

 

9.01. Declare the balance(s) of the Note(s) to be immediately due and payable,
both as to principal and interest, late fees, and all other amounts/expenditures
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived by Borrower and each Guarantor, and such balance(s)
shall accrue interest at the Default Rate as provided herein until paid in full;

 

9.02. Require the Borrower or Guarantor(s) to pledge additional collateral to
the Bank from the Borrower’s or any Guarantor’s assets and properties, the
acceptability and sufficiency of such collateral to be determined in the Bank’s
sole discretion;

 

9.03. Take immediate possession of and foreclose upon any or all collateral
which may be granted to the Bank as security for the indebtedness and
obligations of Borrower or any Guarantor under the Loan Documents; provided,
however, it is understood that this Agreement is not a Deed of Trust or
mortgage;

 

9.04. Exercise any and all other rights and remedies available to the Bank under
the terms of the Loan Documents and applicable law, including the Virginia
Uniform Commercial Code;

 

9.05. Any obligation of the Bank to advance funds to the Borrower or any other
Person under the terms of under the Note(s) and all other obligations, if any,
of the Bank under the Loan Documents shall immediately cease and terminate
unless and until Bank shall reinstate such obligation in writing.

 

 

Section 10 Miscellaneous Provisions

 

 

 

10.01. Definitions.

 

          “Default Rate” shall mean a rate of interest equal to Bank’s Prime
Rate plus five percent (5%) per annum (not to exceed the legal maximum rate)
from and after the date of an Event of Default hereunder which shall apply, in
the Bank’s sole discretion, to all sums owing, including principal and interest,
on such date.

 

          “Environmental Laws” shall mean all applicable federal and state laws
and regulations which affect or may affect the Mortgaged Property, including
without limitation the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. Sections 9601 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. Sections 6901 et seq.), the Federal Water Pollution
Control Act (33 U.S.C. Sections 1251 et seq.), the Clean Air Act (42 U.S.C.
Section 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. Section 2601
et seq.), the Virginia Waste Management Act (Sections 10.1-1400 through 1457 of
the Code of Virginia, The Chesapeake Bay Preservation Act (Sections 10.1-2100
through 10.1-2115), Storage Tanks Section 62.4-44.34:8 et seq., and all other
state and local laws protecting the environment and dealing with the release and
disposal of hazardous waste and materials, as such laws or regulations have been
amended or may be amended. “Loan Documents” shall mean this Agreement including
any schedule attached hereto, the Note(s), the Deed(s) of Trust, the
Mortgage(s), the Security Agreement(s), the Assignment(s) of Leases and Rents,
all UCC Financing Statements, the Guaranty Agreement(s), and all other
documents, certificates, and instruments executed in connection therewith, and
all renewals, extensions, modifications, substitutions, and replacements thereto
and therefore.

 

          “Person” shall mean an individual, partnership, corporation, trust,
unincorporated organization, limited liability company, limited liability
partnership, association, joint venture, or a government agency or political
subdivision thereof.

 

          “GAAP” shall mean generally accepted accounting principles as
established by the Financial Accounting Standards Board or the American
Institute of Certified Public Accountants, as amended and supplemented from time
to time.

 

          “Prime Rate” shall mean the rate of interest per annum announced by
the Bank from time to time and adopted as its Prime Rate, which is one of
several rate indexes employed by the Bank when extending credit, and may not
necessarily be the Bank’s lowest lending rate.

 

10.02. Non-impairment. If any one or more provisions contained in the Loan
Documents shall be held invalid, illegal, or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained
therein shall not in any way be affected or impaired thereby and shall otherwise
remain in full force and effect.

 

10.03. Applicable Law. The Loan Documents shall be construed in accordance with
and governed by the laws of the Commonwealth of Virginia.

 

10.04. Waiver. Neither the failure or any delay on the part of the Bank in
exercising any right, power or privilege granted in the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power, or privilege
which may be provided by law.

 

10.05. Modification. No modification, amendment, or waiver of any provision of
any of the Loan Documents shall be effective unless in writing and signed by the
Borrower and Bank.

 

10.06. Payment Amount Adjustment. In the event that any Loan(s) referenced
herein has a variable (floating) interest rate and the interest rate increases,
Bank, at its sole discretion, may at any time adjust the Borrower’s payment
amount(s) to prevent the amount of interest accrued in a given period to exceed
the periodic payment amount or to cause the Loan(s) to be repaid within the same
period of time as originally agreed upon.

 

10.07 Stamps and Fees. The Borrower shall pay all federal or state stamps,
taxes, or other fees or charges, if any are payable or are determined to be
payable by reason of the execution, delivery, or issuance of the Loan Documents
or any security granted to the Bank; and the Borrower and Guarantor agree to
indemnify and hold harmless the Bank against any and all liability in respect
thereof.

 

10.08. Attorneys’ Fees. In the event the Borrower or any Pledgor or Guarantor
shall default in any of its obligations hereunder and the Bank believes it
necessary to employ an attorney to assist in the enforcement or collection of
the indebtedness of the Borrower to the Bank, to enforce the terms and
provisions of the Loan Documents, to modify the Loan Documents, or in the event
the Bank voluntarily or otherwise should become a party to any suit or legal
proceeding (including a proceeding conducted under the Bankruptcy Code), the
Borrower and Guarantors agree to pay the reasonable attorneys’ fees of the Bank
and all related costs of collection or enforcement that may be incurred by the
Bank. The Borrower and Guarantor shall be liable for such attorneys’ fees and
costs whether or not any suit or proceeding is actually commenced.

 

10.09. Bank Making Required Payments. In the event Borrower shall fail to
maintain insurance, pay taxes or assessments, costs and expenses which Borrower
is, under any of the terms hereof or of any Loan Documents, required to pay, or
fail to keep any of the properties and assets constituting collateral free from
new security interests, liens, or encumbrances, except as permitted herein, Bank
may at its election make expenditures for any or all such purposes and the
amounts expended together with interest thereon at the Default Rate, shall
become immediately due and payable to Bank, and shall have benefit of and be
secured by the collateral; provided, however, the Bank shall be under no duty or
obligation to make any such payments or expenditures.

 

10.10. Right of Offset. Any indebtedness owing from Bank to Borrower may be set
off and applied by Bank on any indebtedness or liability of Borrower to Bank, at
any time and from time to time after maturity, whether by acceleration or
otherwise, and without demand or notice to Borrower. Bank may sell
participations in or make assignments of any Loan made under this Agreement, and
Borrower agrees that any such participant or assignee shall have the same right
of setoff as is granted to the Bank herein.

 

10.11. UCC Authorization. Borrower authorizes Bank to file such UCC Financing
Statements describing the collateral in any location deemed necessary and
appropriate by Bank.

 

10.12. Modification and Renewal Fees. Bank may, at its option, charge any fees
for modification, renewal, extension, or amendment of any terms of the Note(s)
permitted by law.

 

10.13. Conflicting Provisions. If provisions of this Agreement shall conflict
with any terms or provisions of any of the Note(s) or security document(s) or
any schedule attached hereto, the provisions of such Note(s) or security
document(s) or any schedule attached hereto, as appropriate, shall take priority
over any provisions in this Agreement.

 

10.14. Notices. Any notice permitted or required by the provisions of this
Agreement shall be deemed to have been given when delivered in writing to the
City Executive or any Vice President of the Bank at its offices in Richmond,
Virginia, and to the Vice President of the Borrower at its offices in Richmond,
Virginia when sent by certified mail and return receipt requested.

 

10.15. Consent to Jurisdiction. Borrower hereby irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement may be
instituted in the Circuit Court of Fairfax County, Virginia, or the United
States District Court for the Eastern District of

-5-

--------------------------------------------------------------------------------




 

BB&T

LOAN AGREEMENT


 

 

 

Virginia, or in such other appropriate court and venue as Bank may choose in its
sole discretion. Borrower consents to the jurisdiction of such courts and waives
any objection relating to the basis for personal or in rem jurisdiction or to
venue which Borrower may now or hereafter have in any such legal action or
proceedings.

 

10.16. Counterparts. This Agreement may be executed by one or more parties on
any number of separate counterparts and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.

 

10.17. Entire Agreement. The Loan Documents embody the entire agreement between
Borrower and Bank with respect to the Loans, and there are no oral or parol
agreements existing between Bank and Borrower with respect to the Loans which
are not expressly set forth in the Loan Documents.

 

10.18. Indemnification. The Borrower and the Guarantors hereby jointly and
severally agree to and do hereby indemnify and defend the Bank, its affiliates,
their successors and assigns and their respective directors, officer, employees
and shareholders, and do hereby hold each of them harmless from and against, any
loss, liability, lawsuit, proceeding, cost expense or damage (including
reasonable in-house and outside counsel fees, whether suit is brought or not)
arising from or otherwise relating to the closing, disbursement, administration,
or repayment of the Loans, including without limitation: (i) the failure to make
any payment to the Bank promptly when due, whether under the Notes evidencing
the Loans or otherwise; (ii) the breach of any representations or warranties to
the Bank contained in this agreement or in any other loan documents now or
hereafter executed in connection with the Loans; or (iii) the violation of any
covenants or agreements made for the benefit of the Bank and contained in any of
the loan documents; provided, however, that the foregoing indemnification shall
not be deemed to cover any loss which is finally determined by a court of
competent jurisdiction to result solely from the Bank’s gross negligence or
willful misconduct.

 

10.19. WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY CERTIFY
THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT
TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL,
HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

[SIGNATURES ON FOLLOWING PAGE]

- 6 -

--------------------------------------------------------------------------------




BB&T
LOAN AGREEMENT

Signature Page

IN WITNESS WHEREOF, the Bank, Borrower and Guarantor(s) have caused this
Agreement to be duly executed under seal all as of the date first above written.

Borrower is a Corporation:

 

 

 

 

 

 

 

 

 

Apple Eight Hospitality, Inc.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name of Corporation

 

 

 

 

 

 

 

 

By:

 

  (SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

Bryan F. Peery

 

 

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Additional Co-Borrowers or Guarantors:

 

 

 

Apple Eight Hospitality Massachusetts, Inc.

 

 

 

 

 

 

 

 

By:

 

  (SEAL)

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Bryan F. Peery, Vice President

 

 

 

 

 

 

 

 

 

Apple REIT Eight, Inc.

 

 

 

 

 

 

 

 

By:

 

  (SEAL)

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Bryan F. Peery, Executive Vice President

 

 

 

 

 

 

 

 

 

Apple Eight Hospitality Ownership, Inc.

 

 

 

 

 

 

 

 

By:

 

  (SEAL)

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Bryan F. Peery, Vice President

 

 

 

 

 

 

 

 

 

Apple Eight Hospitality Midwest, LLC

 

 

 

 

 

 

 

 

 

By:

Apple Eight Hospitality Ownership, Inc., its Sole Member

 

 

 

 

 

 

 

 

By:

 

  (SEAL)

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Bryan F. Peery, Vice President

 

 

 

 

 

 

 

 

 

Apple Eight Hospitality Texas, LLC

 

 

 

 

 

 

 

 

 

By:

Apple Eight Hospitality Ownership, Inc., its Sole Member

 

 

 

 

 

 

 

 

By:

 

  (SEAL)

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Bryan F. Peery, Vice President

 

 

 

 

 

 

WITNESS:

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

Carl B. Frye, Jr.

 

 

 

Title:

Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

- 7 -

--------------------------------------------------------------------------------




BB&T
Loan Agreement


 

 

 

 

953-2140754/00002

 

 

--------------------------------------------------------------------------------

 

 

Account Number

 

This Loan Agreement (the “Agreement”) is made this 28th day of October, 2010 by
and between BRANCH BANKING AND TRUST COMPANY, a North Carolina banking
corporation (“Bank”), and:

Apple Eight Hospitality, Inc., a Virginia corporation (“Borrower”), having its
chief executive office at 814 E. Main St., Richmond, Virginia.

Apple REIT Eight, Inc. (“the REIT”), Apple Eight Hospitality Massachusetts,
Inc., Apple Eight Hospitality Midwest, LLC, Apple Eight Hospitality Ownership,
Inc., and Apple Eight Hospitality Texas, LLC (individually “Guarantor” and
collectively the “Guarantors”).

The Borrower has applied to Bank for and the Bank has agreed to make, subject to
the terms of this Agreement, the following loan(s) (hereinafter referred to,
singularly or collectively, if more than one, as “Loan”):

Term Loan (“Term Loan”) in the principal amount of $25,000,000.00 shall be used
for working capital, property renovations, capital expenditure funding and
completion of property acquisitions, which shall be evidenced by the Borrower’s
Promissory Note dated of even date hereof and shall be payable in consecutive
monthly interest payments commencing on November 28th, 2010, and continuing on
the same day each month thereafter with one final payment of principal and
accrued interest due at maturity. The Term Loan shall bear interest at the one
month LIBOR rate plus two and twenty-five one-hundredths of a percent (2.25%)
per annum, and adjusted monthly on the note date and the rate will have a floor
of three and fifty one-hundredths of a percent (3.50%). The interest shall be
computed and charged for the actual number of days elapsed on the basis of a
year consisting of three hundred sixty (360) days. The Term Loan shall mature on
October 28th, 2012, when the entire unpaid principal balance then outstanding
plus accrued interest thereon shall be paid in full. Prepayment Compensation:
None

Section 1 Conditions Precedent

 

 

The Bank shall not be obligated to make any disbursement of Loan proceeds until
all of the following conditions have been satisfied by proper evidence,
execution, and/or delivery to the Bank of the following items in addition to
this Agreement, all in form and substance satisfactory to the Bank and the
Bank’s counsel in their sole discretion:

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if the Borrower is an individual) of the
Borrower sufficient for the Bank to verify the identity of the Borrower in
accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any
change in such information.

Note(s): The Note(s) evidencing the Loans(s) duly executed by the Borrower.

Deed(s) of Trust: The Credit Line Deed(s) of Trust in which Apple Eight
Hospitality Ownership, Inc. (the “Mortgagor”) shall grant to a Trustee for the
benefit of bank a first Deed of Trust lien on the specified real property and
improvements thereon (“Mortgaged Property”). The Mortgaged Property shall be
cross-collateralized with the $75,000,000.00 line of credit facility to Apple
Eight Hospitality, Inc. (the “Revolving Facility”).

Assignment of Leases and Rents: The Assignment of Leases and Rents in which the
Mortgagor shall assign to Bank all existing and thereafter arising leases on the
Mortgaged Property and the rents and profits therefrom.

Security Agreement(s): Security Agreement(s) in which Borrower and any other
owner (a “Debtor”) of personal property collateral shall grant to Bank a first
priority security interest in the personal property specified therein. (If Bank
has or will have a security interest in any collateral which is inferior to the
security interest of another creditor, Borrower must fully disclose to Bank any
and all prior security interests, and Bank must specifically approve any such
security interest which will continue during the Loan.)

UCC Financing Statements: Copies of UCC Financing Statements duly filed in
Borrower’s or other owner’s state of incorporation, organization or residence,
and in all jurisdictions necessary, or in the opinion of the Bank desirable, to
perfect the security interests granted in the Security Agreement(s), and
certified copies of Information Requests identifying all previous financing
statements on record for the Borrower or other owner, as appropriate from all
jurisdictions indicating that no security interest has previously been granted
in any of the collateral described in the Security Agreement(s), unless prior
approval has been given by the Bank.

Commitment Fee: A non-refundable commitment fee (or balance thereof) of
31,250.00 payable to the Bank at closing of the Term Loan which shall be deemed
fully earned whether or not the $25,000,000.00 Term Loan closes, unless failure
to close is due solely to the Bank’s gross negligence or willful misconduct. In
addition, the Borrower shall pay any and all attorney’s and related legal fees,
recording fees, appraisal fees, documentary stamp and intangible taxes, and
other costs incurred by the Bank in connection with the making, documenting and
closing of the Term Loan.

Corporate Resolution: A Corporate Resolution duly adopted by the Board of
Directors of the Borrower authorizing the execution, delivery, and performance
of the Loan Documents on or in a form provided by or acceptable to Bank.

Articles of Incorporation: A copy of the Articles of Incorporation and all other
charter documents of the Borrower, all filed with and certified by the Secretary
of State of the State of the Borrower’s incorporation.

By-Laws: A copy of the By-Laws of the Borrower, certified by the Secretary of
the Borrower as to their completeness and accuracy.

Certificate of Incorporation: A copy of the Certificate of Incorporation as
filed with the Secretary of State, Corporation Commission.

Certificate of Incumbency: A certificate of the Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign the Loan Documents.

Certificate of Existence: A certification of the Secretary of State (or other
government authority) of the State of the Borrower’s Incorporation or
Organization as to the existence or good standing of the Borrower and its
charter documents on file.

Opinion of Counsel: An opinion of counsel for the Borrower satisfactory to the
Bank and the Bank’s counsel.

Guaranty: Unconditional joint and unlimited guarantee of payment of the Loan,
including principal, interest, late fees, if any, and costs of collection, from
the REIT, Apple Eight Hospitality Massachusetts, Inc., Apple Eight Hospitality
Midwest, LLC, Apple Eight Hospitality Ownership, Inc., and Apple Eight
Hospitality Texas, LLC.

Hazard Insurance: At closing, the Borrower shall provide the Bank a copy of the
hazard insurance policies for the replacement cost of all properties in the
Property Group.

Title Insurance: A Standard CLTA mortgage policy from a company or companies
approved by the Bank, providing coverage for the aggregate principal amount of
the Note(s) and insuring the appropriate lien priority of the Deed(s) of Trust
and which shall not contain any title exceptions or policy exclusions not
approved by the Bank and Bank’s counsel.

Environmental Audit Report: A favorable “Phase I” unedited environmental audit
covering the Mortgaged Property from an independent environmental engineering
firm satisfactory to Bank which reflects that no hazardous waste, toxic
substances, or other hazardous materials have contaminated the Mortgaged
Property or, if the Mortgaged Property has been so contaminated, that it has
been satisfactorily cleaned up in accordance with all Environmental Laws. The
Bank shall be fully authorized to discuss all aspects of the audit with the
engineering firm.

Appraisal(s): Two (2) copies of an appraisal ordered by the Bank of the
estimated market value of the real and/or personal property offered as
collateral for the Loan(s) referenced herein. The appraisal(s) must be addressed
to the Bank and must conform to the Uniform Standards of Professional Appraisal
Practice (“USPAP”) adopted by the Appraisal Standards Board of the Appraisal
Foundation. Any deviation from the USPAP must be explained in the appraisal(s).
The appraiser(s) must be licensed and/or certified if required by applicable
Federal Deposit Insurance Corporation regulations or state laws.

Survey: A current plat of survey of the Mortgaged Property, prepared and
certified by a registered land surveyor or a civil engineer.

Flood Hazard Certification: Evidence satisfactory to Bank and Bank’s counsel as
to whether the Mortgaged Property is located within an area identified as having
“special flood hazards” as such term is used in the Federal Flood Disaster
Protection Act of 1973.

- 1 -

--------------------------------------------------------------------------------




BB&T
Loan Agreement

Additional Documents: Receipt by the Bank of other approvals, opinions, or
documents as the Bank may reasonably request.

Section 2 Representations and Warranties

 

 

 

The Borrower and Guarantor(s) represent and warrant to Bank that:

 

2.01. Financial Statements. The consolidated balance sheet of the REIT and its
subsidiaries, if any, and the related Statements of Income and Retained Earnings
of the Guarantor and its subsidiaries, the accompanying footnotes together with
the accountant’s opinion thereon, and all other financial information previously
furnished to the Bank, are true and correct and fairly reflect the financial
condition of the Guarantor and its subsidiaries as of the dates thereof,
including all contingent liabilities of every type, and the financial condition
of the Guarantor and its subsidiaries as stated therein has not changed
materially and adversely since the date thereof.

 

2.02. Name, Capacity and Standing. The Borrower’s exact legal name is correctly
stated in the initial paragraph of the Agreement. If the Borrower and/or any
Guarantor is a corporation, general partnership, limited partnership, limited
liability partnership, or limited liability company, each warrants and
represents that it is duly organized and validly existing under the laws of its
respective state of incorporation or organization; that it and/or its
subsidiaries, if any, are duly qualified and in good standing in every other
state in which the nature of their business shall require such qualification,
and are each duly authorized by their board of directors, general partners or
member/manager(s), respectively, to enter into and perform the obligations under
the Loan Documents.

 

2.03. No Violation of Other Agreements. The execution of the Loan Documents, and
the performance by the Borrower, by any and all pledgors (whether the Borrower
or other owners of collateral property securing payment of the Loan (hereinafter
sometimes referred to as the “Pledgor”)) or by the Guarantor(s) thereunder will
not violate any provision, as applicable, of its articles of incorporation,
by-laws, articles of organization, operating agreement, agreement of
partnership, limited partnership or limited liability partnership, or, of any
law, other agreement, indenture, note, or other instrument binding upon the
Borrower, Pledgor or Guarantor(s), or give cause for the acceleration of any of
the respective obligations of the Borrower or Guarantor(s).

 

2.04. Authority. All authority from and approval by any federal, state, or local
governmental body, commission or agency necessary to the making, validity, or
enforceability of this Agreement and the other Loan Documents has been obtained.

 

2.05. Asset Ownership. The Borrower and each Guarantor have good and marketable
title to all of the properties and assets reflected on the balance sheets and
financial statements furnished to the Bank, and all such properties and assets
are free and clear of mortgages, deeds of trust, pledges, liens, and all other
encumbrances except as otherwise disclosed by such financial statements. In
addition, each other owner of collateral has good and marketable title to such
collateral, free and clear of any liens, security interests and encumbrances,
except as otherwise disclosed to Bank.

 

2.06. Discharge of Liens and Taxes. The Borrower and its subsidiaries, if any,
and each Guarantor have filed, paid, and/or discharged all taxes or other claims
which may become a lien on any of their respective properties or assets,
excepting to the extent that such items are being appropriately contested in
good faith and for which an adequate reserve (in an amount acceptable to Bank)
for the payment thereof is being maintained.

 

2.07. Regulations U and X. None of the Loan proceeds shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of the provisions of Regulation U and Regulation X of the Board of
Governors of the Federal Reserve System.

 

2.08. ERISA. Each employee benefit plan, as defined by the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), maintained by the Borrower or
by any subsidiary of the Borrower or Guarantor(s) meets, as of the date hereof,
the minimum funding standards of Section 302 of ERISA, all applicable
requirements of ERISA and of the Internal Revenue Code of 1986, as amended, and
no “Reportable Event” nor “Prohibited Transaction” (as defined by ERISA) has
occurred with respect to any such plan.

 

2.09. Litigation. There is no claim, action, suit or proceeding pending,
threatened or reasonably anticipated before any court, commission,
administrative agency, whether State or Federal, or arbitration which will
materially adversely affect the financial condition, operations, properties, or
business of the Borrower or its subsidiaries, if any, or the Guarantor(s), or
the ability of the Borrower or the Guarantor(s) to perform their obligations
under the Loan Documents.

 

2.10. Other Agreements. The representations and warranties made by Borrower to
Bank in the other Loan Documents are true and correct in all respects on the
date hereof.

 

2.11. Binding and Enforceable. The Loan Documents, when executed, shall
constitute valid and binding obligations of the Borrower and Guarantors
respectively, the execution of such Loan Documents has been duly authorized by
the parties thereto, and are enforceable in accordance with their terms, except
as may be limited by bankruptcy, insolvency, moratorium, or similar laws
affecting creditors’ rights generally.

 

2.12. Commercial Purpose. The Loan(s) are not “consumer transactions”, as
defined in the Virginia Uniform Commercial Code, and none of the collateral was
or will be purchased or held primarily for personal, family or household
purposes.

 

Section 3 Affirmative Covenants

 

The Borrower covenants and agrees that from the date hereof and until payment in
full of all indebtedness and performance of all obligations owed under the Loan
Documents, Borrower shall:

 

3.01. Maintain Existence and Current Legal Form of Business. (a) Maintain its
existence and good standing in the state of its incorporation or organization,
(b) maintain its current legal form of business indicated above, and, (c) as
applicable, qualify and remain qualified as a foreign corporation, general
partnership, limited partnership, limited liability partnership or limited
liability company in each jurisdiction in which such qualification is required.

 

3.02. Maintain Records. Keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Borrower.

 

3.03. Maintain Properties. Maintain, keep, and preserve all of its properties
(tangible and intangible) including the collateral necessary or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

 

3.04. Conduct of Business. Continue to engage in an efficient, prudent, and
economical manner in a business of the same general type as now conducted.

 

3.05. Maintain Insurance. Maintain insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same or a similar
business, and business interruption insurance if required by Bank, which
insurance may provide for reasonable deductible(s).

 

3.06. Comply With Laws. Comply in all respects with all applicable laws, rules,
regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed upon it
or upon its property, and all Environmental Laws.

 

3.07. Right of Inspection. Permit the officers and authorized agents of the
Bank, at any reasonable time or times in the Bank’s sole discretion, to examine
and make copies of the records and books of account of, to visit the properties
of the Borrower, and to discuss such matters with any officers, directors,
managers, members or partners, limited or general of the Borrower, and the
Borrower’s independent accountant as the Bank deems necessary and proper.

 

3.08.

Reporting Requirements. Furnish to the Bank:

 

 

Quarterly Financial Statements (10-Q): Quarterly financial statement for the
REIT, as soon as available and not more than Forty-five (45) days after the end
of each quarter, balance sheets, statements of income, cash flow, and retained
earnings for the period ended and a statement of changes in the financial
position, all in reasonable detail, and all prepared in accordance with GAAP
consistently applied and certified as true and correct by an officer, general
partner or manager (or member(s)) of the REIT Guarantor, as appropriate.

 

 

Annual Financial Statements (10-K): Consolidated fiscal year-end financial
statement for the REIT, as soon as available and not more than One Hundred
Twenty (120) days after the end of each fiscal year, balance sheets, statements
of income, and retained earnings for

- 2 -

--------------------------------------------------------------------------------




BB&T
Loan Agreement


 

 

 

 

 

the period ended and a statement of changes in the financial position of the
REIT Guarantor, all in reasonable detail, and all prepared in accordance with
GAAP consistently applied. The financial statements must be of the following
quality or better: Audited.

 

 

Notice of Litigation: Promptly after the receipt by the Borrower, or by any
Guarantor of which Borrower has knowledge, of notice or complaint of any action,
suit, and proceeding before any court or administrative agency of any type
which, if determined adversely, could have a material adverse effect on the
financial condition, properties, or operations of the Borrower or Guarantor, as
appropriate.

 

 

Tax Returns: As soon as available each year, complete copies (including all
schedules) of all state and federal tax returns filed by Borrower.

 

 

Notice of Default: Promptly upon discovery or knowledge thereof, notice of the
existence of any event of default under this Agreement or any other Loan
Documents.

 

 

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if the Borrower is an individual) of the
Borrower sufficient for the Bank to verify the identity of the Borrower in
accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any
change in such information.

 

 

Other Information: Such other information as the Bank may from time to time
reasonably request.

 

3.09.

Deposit Accounts. Borrower and related companies agree to maintain their
existing deposit relationship with the Bank. Borrower will open an operating
account to support this term loan facility.

 

3.10.

Affirmative Covenants from other Loan Documents. All affirmative covenants
contained in any Deed of Trust, Security Agreement, Assignment of Leases and
Rents, or other security document executed by the Borrower which are described
in Section 1 hereof are hereby incorporated by reference herein.

Section 4 Guarantor(s) Covenants

 

 

Each Guarantor covenants and agrees that from the date hereof and until payment
in full of all indebtedness and performance of all obligations owed under the
Loan Documents, Guarantor shall:

4.01. Maintain Existence and Current Legal Form of Business. If Guarantor is a
corporation, partnership, limited partnership, limited liability partnership or
limited liability company, (a) maintain its existence and good standing in the
state of its incorporation or organization, (b) maintain its current legal form
of business as shown on the guaranty agreement provided by Guarantor to Bank in
connection with the Loan, (c) without the Bank’s prior written consent, change
Guarantor’s name, or enter into any merger, consolidation, reorganization or
exchange of stock, ownership interests or assets, and (d) as applicable, qualify
and remain qualified as a foreign corporation, general partnership, limited
partnership, limited liability partnership or limited liability company in each
jurisdiction in which such qualification is required.

4.02.Maintain Properties - Liquid Assets. If the Guarantor is a corporation,
partnership, limited partnership, limited liability partnership, limited
liability limited partnership, or limited liability company, it shall not,
without the prior written consent of Bank, sell, transfer or otherwise dispose
of all or substantially all of Guarantor’s properties (tangible or intangible),
except in the ordinary course of business. Liquid Assets includes but is not
limited to all securities and/or securities accounts, bonds, mutual funds,
certificates of deposit, money market accounts, U.S. Treasuries and other
federal agency instruments, hedge funds, derivative accounts and other
investment instruments.

4.03.Comply With Laws. Comply in all respects with all applicable laws, rules,
regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed or
assessed upon Guarantor or upon Guarantor’s property, and all Environmental
Laws.

4.04.

Reporting Requirements. Furnish to the Bank:

 

Notice of Litigation: Promptly after the receipt by Guarantor, or by Borrower of
which Guarantor has knowledge, of notice of any action, suit, and proceeding
before any court or governmental agency of any type which, if determined
adversely, could have a material adverse effect on the financial condition,
properties, or operations of the Guarantor or Borrower, as appropriate.

4.05.Transfer of Ownership. Not, without the prior written consent of the Bank:
If Guarantor is a corporation, (a) issue, transfer or sell any new class of
stock, or (b) issue, transfer or sell, in the aggregate, from its treasury stock
and/or currently authorized but unissued shares of any class of stock, more than
50% of the total number of all such issued and outstanding shares as of the date
of this Agreement; or, if Guarantor is a general partnership, limited
partnership, limited liability partnership or limited liability company, issue,
transfer or sell any interest in Guarantor.

4.06.Tax Returns: As soon as available each year, furnish complete copies
(including all schedules) of all state and federal tax returns filed by
Guarantor.

4.07.Other Information: Furnish such other information as the Bank may from time
to time reasonably request.

 

Section 5 Financial Covenants

The Borrower covenants and agrees that from the date hereof until payment in
full of all indebtedness and the performance of all obligations under the Loan
Documents, the Borrower shall at all times maintain the following financial
covenants and ratios all in accordance with GAAP unless otherwise specified (all
covenants to be calculated based on the consolidated results of the REIT):

 

 

 

Tangible Net Worth. A minimum tangible net worth of not less than
$700,000,000.00 (at all times). Tangible Net Worth is defined as net worth, plus
obligations contractually subordinated to debts owed to Bank, minus goodwill,
contract rights, and assets representing claims on stockholders or affiliated
entities.

 

Debt to Worth. A ratio of total liabilities to tangible net worth of not greater
than .50 to 1.0.

 

Debt Service Coverage Ratio. Global Cash Flow Coverage Ratio which is defined as
Global annual NOI to annual Global Debt Service, shall be 1.50 times Debt
Service. Global Annual NOI is defined as net income before taxes plus interest
expense plus depreciation expense plus amortization expense. Annual Global Debt
Service is defined as a current portion of long term debt plus interest expense.

 

Quarterly Global Net Operating Income to Debt Service plus Dividends Ratio.
Ratio is to be no less than 60% for the fourth (4th) quarter 2010, 65% for the
first (1st) quarter 2011, 70% for the second (2nd) quarter 2011, 75% for the
third (3rd) quarter 2011, 80% for the fourth (4th) quarter 2011, 90% for the
first (1st) quarter 2012 and 100% for the second (2nd) quarter 2012 and all
quarters subsequent. Covenant to be calculated using the trailing twelve (12)
months each quarter. For purposes of this calculation, Dividends shall mean
dividends paid to unitholders of the REIT less proceeds received by the REIT
pursuant to its dividend reinvestment plan, plus amounts paid to unitholders by
the REIT pursuant to its share redemption program.

 

Officer Compliance Certificate. Certificate must be completed on an annual
basis.

Section 6 Negative Covenants

The Borrower covenants and agrees that from the date hereof and until payment in
full of all indebtedness and performance of all obligations under the Loan
Documents, the Borrower shall not, without the prior written consent of the
Bank:

 

 

 

 

 

6.01. Liens. Create, incur, assume, or suffer to exist any lien upon or with
respect to the Mortgaged Property, any of Borrower’s properties contained in the
Borrowing Base Property Group (as defined in the Revolving Facility Loan
Agreement), , except:

 

 

(a)

Liens and security interests in favor of the Bank;

 

 

(b)

Liens for taxes not yet due and payable or otherwise being contested in good
faith and for which appropriate reserves are maintained;

- 3 -

--------------------------------------------------------------------------------




BB&T
Loan Agreement


 

 

 

 

 

 

(c)

Other liens imposed by law not yet due and payable, or otherwise being contested
in good faith and for which appropriate reserves are maintained;

 

 

(d)

purchase money security interests either outstanding on the date hereof on any
property hereafter acquired, provided that such lien shall attach only to the
property acquired.

 

 

(e)

Liens on assets not already encumbered except as outlined in the negative pledge
agreement.

 

6.02. Debt. Create, incur, assume, or suffer to exist any debt, except:

 

 

(a)

Debt to the Bank;

 

 

(b)

Debt outstanding on the date hereof and shown on the most recent financial
statements submitted to the Bank;

 

 

(c)

Accounts payable to trade creditors incurred in the ordinary course of business;

 

 

(d)

Debt secured by purchase money security interests as outlined above in Section
6.01 (d);

 

 

(e)

Additional funded debt in excess of $10,000,000.00, with the exception of
permanent market debt up to $25,000,000.00 with the proceeds being used to
payoff Branch Banking and Trust Company $25,000,000.00 term loan credit
facility.

 

6.03. Change of Legal Form of Business; Purchase of Assets. Change Borrower’s
name or the legal form of Borrower’s business as shown above, whether by merger,
consolidation, conversion or otherwise, and Borrower shall not purchase all or
substantially all of the assets or business to sell any of its assets of any
Person other than in the ordinary course of business without prior Bank consent.
This loan condition surrounds the sale of the REIT, and/or the
acquisition/merger with another real estate investment trust, but not the
acquisition or sale of individual real estate properties held by the REIT, or
related subsidiaries. The Borrower must notify the Bank if they sell REIT.

 

6.04. Dividends or Distributions; Acquisition of Capital Stock or Other
Ownership Interests. Declare or pay any dividends or distributions of any kind,
or purchase or redeem, retire, or otherwise acquire any of Borrower’s capital
stock or other ownership interests, now or hereafter outstanding in any fiscal
year of the Borrower, except as outlined above under Section 5, Financial
Covenants, Quarterly Net Operating Income to Debt Service plus Dividends Ratio
section.

 

6.05. Leases. Create, incur, assume, or suffer to exist any leases, except:

 

 

(a)

Leases outstanding on the date hereof and showing on the most recent financial
statement submitted to the Bank;

 

 

(b)

Leases with total lease payments less than $1 million.

 

6.06. Guaranties. Assume, guarantee, endorse, or otherwise be or become directly
or contingently liable for obligations of any Person, except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

 

6.07. Disposition of Assets. Sell, lease, or otherwise dispose of any of the
properties in the Property Group except as set forth in the Negative Pledge
Agreement.

 

6.08. Transfer of Ownership. If Borrower is a corporation, (a) issue, transfer
or sell any new class of stock, or (b) issue, transfer or sell, in the
aggregate, from its treasury stock and/or currently authorized but unissued
shares of any class of stock, more than 50% of the total number of all such
issued and outstanding shares as of the date of this Agreement to a
non-affiliate. If Borrower is a general partnership, limited partnership,
limited liability partnership or limited liability company, issue, transfer or
sell any interest in Borrower to a non-affiliate.

 

6.09. Negative Covenants from other Loan Documents. All negative covenants
contained in any Deed of Trust, Security Agreement, Assignment of Leases or
Rents, or other security document executed by the Borrower which are described
in Section 1 hereof are hereby incorporated by reference herein.

Section 7 Hazardous Materials and Compliance with Environmental Laws

 

 

 

7.01. Investigation. Borrower hereby certifies that it has exercised due
diligence to ascertain whether its real property, including without limitation
the Property Group, is or has been affected by the presence of asbestos, oil,
petroleum or other hydrocarbons, urea formaldehyde, PCBs, hazardous or nuclear
waste, toxic chemicals and substances, or other hazardous materials
(collectively, “Hazardous Materials”), as defined in applicable Environmental
Laws. Borrower represents and warrants that there are no such Hazardous
Materials contaminating its real property, nor have any such materials been
released on or stored on or improperly disposed of on its real property during
its ownership, occupancy or operation thereof. Borrower hereby agrees that,
except in strict compliance with applicable Environmental Laws, it shall not
knowingly permit any release, storage or contamination as long as any
indebtedness or obligations to Bank under the Loan Documents remains unpaid or
unfulfilled. In addition, Borrower does not have or use any underground storage
tanks on any of its real property, including the Property Group which are not
registered with the appropriate Federal and/or State agencies and which are not
properly equipped and maintained in accordance with all Environmental Laws. If
requested by Bank, Borrower shall provide Bank with all necessary and reasonable
assistance required for purposes of determining the existence of Hazardous
Materials on any property within the Property Group, including allowing Bank
access to such property, and access to Borrower’s employees having knowledge of,
and to files and records within Borrower’s control relating to the existence,
storage, or release of Hazardous Materials on the subject property.

 

7.02. Compliance. Borrower agrees to comply with all applicable Environmental
Laws, including, without limitation, all those relating to Hazardous Materials.
Borrower further agrees to provide Bank, and all appropriate Federal and State
authorities, with immediate notice in writing of any release of Hazardous
Materials on any property within the Property Group and to pursue diligently to
completion all appropriate and/or required remedial action in the event of such
release.

 

7.03. Remedial Action. Borrower agrees to indemnify and hold Bank harmless from
any and all loss or liability arising out of any violation of the
representations, covenants, and obligations contained in this Section 7, or
resulting from the recording of the Deed(s) of Trust.

 

Section 8 Events of Default

 

The following shall be “Events of Default” by Borrower or any Guarantor:

 

8.01. The failure to make prompt payment of any installment of principal or
interest on any of the Note(s) when due or payable.

 

8.02. Should any representation or warranty made in the Loan Documents prove to
be false or misleading in any material respect.

 

8.03. Should any report, certificate, financial statement, or other document
furnished prior to the execution of or pursuant to the terms of this Agreement
prove to be false or misleading in any material respect.

 

8.04. Should the Borrower or any Guarantor default on the performance of any
other obligation of indebtedness when due or in the performance of any
obligation incurred in connection with money borrowed.

 

8.05. Should the Borrower, any Guarantor or any Pledgor breach any covenant,
condition, or agreement made under any of the Loan Documents.

 

8.06. Should a custodian be appointed for or take possession of any or all of
the assets of the Borrower or any Guarantor, or should the Borrower or any
Guarantor either voluntarily or involuntarily become subject to any insolvency
proceeding, including becoming a debtor under the United States Bankruptcy Code,
any proceeding to dissolve the Borrower or any Guarantor, any proceeding to have
a receiver appointed, or should the Borrower or any Guarantor make an assignment
for the benefit of creditors, or should there be an attachment, execution, or
other judicial seizure of all or any portion of the Borrower’s or any
Guarantor’s assets, including an action or proceeding to seize any funds on
deposit with the Bank, and such seizure is not discharged within 30 days.

 

8.07. Should final judgment for the payment of money in excess of $1,000,000 be
rendered against the Borrower or any Guarantor which is not covered by insurance
and shall remain undischarged for a period of 30 days unless such judgment or
execution thereon be effectively stayed.

 

8.08. Upon the death of, or termination of existence of, or dissolution of, any
Borrower, Pledgor or Guarantor.

 

8.09. Should any lien or security interest granted to Bank to secure payment of
the Note(s) terminate, fail for any reason to have the priority agreed to by
Bank on the date granted, or become unperfected or invalid for any reason.

- 4 -

--------------------------------------------------------------------------------




BB&T
Loan Agreement


Section 9 Remedies Upon Default

 

 

Upon the occurrence of any of the above listed Events of Default, the Bank may
at any time thereafter, at its option, take any or all of the following actions,
at the same or at different times:

 

9.01. Declare the balance(s) of the Note(s) to be immediately due and payable,
both as to principal and interest, late fees, and all other amounts/expenditures
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived by Borrower and each Guarantor, and such balance(s)
shall accrue interest at the Default Rate as provided herein until paid in full;

 

9.02. Require the Borrower or Guarantor(s) to pledge additional collateral to
the Bank from the Borrower’s or any Guarantor’s assets and properties, the
acceptability and sufficiency of such collateral to be determined in the Bank’s
sole discretion;

 

9.03. Take immediate possession of and foreclose upon any or all collateral
which may be granted to the Bank as security for the indebtedness and
obligations of Borrower or any Guarantor under the Loan Documents; provided,
however, it is understood that this Agreement is not a Deed of Trust or
mortgage;

 

9.04. Exercise any and all other rights and remedies available to the Bank under
the terms of the Loan Documents and applicable law, including the Virginia
Uniform Commercial Code;

 

9.05. Any obligation of the Bank to advance funds to the Borrower or any other
Person under the terms of under the Note(s) and all other obligations, if any,
of the Bank under the Loan Documents shall immediately cease and terminate
unless and until Bank shall reinstate such obligation in writing.

 

 

Section 10 Miscellaneous Provisions

 

 

 

10.01. Definitions.

 

          “Default Rate” shall mean a rate of interest equal to Bank’s Prime
Rate plus five percent (5%) per annum (not to exceed the legal maximum rate)
from and after the date of an Event of Default hereunder which shall apply, in
the Bank’s sole discretion, to all sums owing, including principal and interest,
on such date.

 

          “Environmental Laws” shall mean all applicable federal and state laws
and regulations which affect or may affect the Mortgaged Property, including
without limitation the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. Sections 9601 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. Sections 6901 et seq.), the Federal Water Pollution
Control Act (33 U.S.C. Sections 1251 et seq.), the Clean Air Act (42 U.S.C.
Section 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. Section 2601
et seq.), the Virginia Waste Management Act (Sections 10.1-1400 through 1457 of
the Code of Virginia, The Chesapeake Bay Preservation Act (Sections 10.1-2100
through 10.1-2115), Storage Tanks Section 62.4-44.34:8 et seq., and all other
state and local laws protecting the environment and dealing with the release and
disposal of hazardous waste and materials, as such laws or regulations have been
amended or may be amended. “Loan Documents” shall mean this Agreement including
any schedule attached hereto, the Note(s), the Deed(s) of Trust, the
Mortgage(s), the Security Agreement(s), the Assignment(s) of Leases and Rents,
all UCC Financing Statements, the Guaranty Agreement(s), and all other
documents, certificates, and instruments executed in connection therewith, and
all renewals, extensions, modifications, substitutions, and replacements thereto
and therefore.

 

          “Person” shall mean an individual, partnership, corporation, trust,
unincorporated organization, limited liability company, limited liability
partnership, association, joint venture, or a government agency or political
subdivision thereof.

 

          “GAAP” shall mean generally accepted accounting principles as
established by the Financial Accounting Standards Board or the American
Institute of Certified Public Accountants, as amended and supplemented from time
to time.

 

          “Prime Rate” shall mean the rate of interest per annum announced by
the Bank from time to time and adopted as its Prime Rate, which is one of
several rate indexes employed by the Bank when extending credit, and may not
necessarily be the Bank’s lowest lending rate.

 

10.02. Non-impairment. If any one or more provisions contained in the Loan
Documents shall be held invalid, illegal, or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained
therein shall not in any way be affected or impaired thereby and shall otherwise
remain in full force and effect.

 

10.03. Applicable Law. The Loan Documents shall be construed in accordance with
and governed by the laws of the Commonwealth of Virginia.

 

10.04. Waiver. Neither the failure or any delay on the part of the Bank in
exercising any right, power or privilege granted in the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power, or privilege
which may be provided by law.

 

10.05. Modification. No modification, amendment, or waiver of any provision of
any of the Loan Documents shall be effective unless in writing and signed by the
Borrower and Bank.

 

10.06. Payment Amount Adjustment. In the event that any Loan(s) referenced
herein has a variable (floating) interest rate and the interest rate increases,
Bank, at its sole discretion, may at any time adjust the Borrower’s payment
amount(s) to prevent the amount of interest accrued in a given period to exceed
the periodic payment amount or to cause the Loan(s) to be repaid within the same
period of time as originally agreed upon.

 

10.07 Stamps and Fees. The Borrower shall pay all federal or state stamps,
taxes, or other fees or charges, if any are payable or are determined to be
payable by reason of the execution, delivery, or issuance of the Loan Documents
or any security granted to the Bank; and the Borrower and Guarantor agree to
indemnify and hold harmless the Bank against any and all liability in respect
thereof.

 

10.08. Attorneys’ Fees. In the event the Borrower or any Pledgor or Guarantor
shall default in any of its obligations hereunder and the Bank believes it
necessary to employ an attorney to assist in the enforcement or collection of
the indebtedness of the Borrower to the Bank, to enforce the terms and
provisions of the Loan Documents, to modify the Loan Documents, or in the event
the Bank voluntarily or otherwise should become a party to any suit or legal
proceeding (including a proceeding conducted under the Bankruptcy Code), the
Borrower and Guarantors agree to pay the reasonable attorneys’ fees of the Bank
and all related costs of collection or enforcement that may be incurred by the
Bank. The Borrower and Guarantor shall be liable for such attorneys’ fees and
costs whether or not any suit or proceeding is actually commenced.

 

10.09. Bank Making Required Payments. In the event Borrower shall fail to
maintain insurance, pay taxes or assessments, costs and expenses which Borrower
is, under any of the terms hereof or of any Loan Documents, required to pay, or
fail to keep any of the properties and assets constituting collateral free from
new security interests, liens, or encumbrances, except as permitted herein, Bank
may at its election make expenditures for any or all such purposes and the
amounts expended together with interest thereon at the Default Rate, shall
become immediately due and payable to Bank, and shall have benefit of and be
secured by the collateral; provided, however, the Bank shall be under no duty or
obligation to make any such payments or expenditures.

 

10.10. Right of Offset. Any indebtedness owing from Bank to Borrower may be set
off and applied by Bank on any indebtedness or liability of Borrower to Bank, at
any time and from time to time after maturity, whether by acceleration or
otherwise, and without demand or notice to Borrower. Bank may sell
participations in or make assignments of any Loan made under this Agreement, and
Borrower agrees that any such participant or assignee shall have the same right
of setoff as is granted to the Bank herein.

 

10.11. UCC Authorization. Borrower authorizes Bank to file such UCC Financing
Statements describing the collateral in any location deemed necessary and
appropriate by Bank.

 

10.12. Modification and Renewal Fees. Bank may, at its option, charge any fees
for modification, renewal, extension, or amendment of any terms of the Note(s)
permitted by law.

 

10.13. Conflicting Provisions. If provisions of this Agreement shall conflict
with any terms or provisions of any of the Note(s) or security document(s) or
any schedule attached hereto, the provisions of such Note(s) or security
document(s) or any schedule attached hereto, as appropriate, shall take priority
over any provisions in this Agreement.

- 5 -

--------------------------------------------------------------------------------




BB&T
Loan Agreement


 

 

 

10.14. Notices. Any notice permitted or required by the provisions of this
Agreement shall be deemed to have been given when delivered in writing to the
City Executive or any Vice President of the Bank at its offices in Richmond,
Virginia, and to the Vice President of the Borrower at its offices in Richmond,
Virginia when sent by certified mail and return receipt requested.

 

10.15. Consent to Jurisdiction. Borrower hereby irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement may be
instituted in the Circuit Court of Fairfax County, Virginia, or the United
States District Court for the Eastern District of Virginia, or in such other
appropriate court and venue as Bank may choose in its sole discretion. Borrower
consents to the jurisdiction of such courts and waives any objection relating to
the basis for personal or in rem jurisdiction or to venue which Borrower may now
or hereafter have in any such legal action or proceedings.

 

10.16. Counterparts. This Agreement may be executed by one or more parties on
any number of separate counterparts and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.

 

10.17. Entire Agreement. The Loan Documents embody the entire agreement between
Borrower and Bank with respect to the Loans, and there are no oral or parol
agreements existing between Bank and Borrower with respect to the Loans which
are not expressly set forth in the Loan Documents.

 

10.18. Indemnification. The Borrower and the Guarantors hereby jointly and
severally agree to and do hereby indemnify and defend the Bank, its affiliates,
their successors and assigns and their respective directors, officer, employees
and shareholders, and do hereby hold each of them harmless from and against, any
loss, liability, lawsuit, proceeding, cost expense or damage (including
reasonable in-house and outside counsel fees, whether suit is brought or not)
arising from or otherwise relating to the closing, disbursement, administration,
or repayment of the Loans, including without limitation: (i) the failure to make
any payment to the Bank promptly when due, whether under the Notes evidencing
the Loans or otherwise; (ii) the breach of any representations or warranties to
the Bank contained in this agreement or in any other loan documents now or
hereafter executed in connection with the Loans; or (iii) the violation of any
covenants or agreements made for the benefit of the Bank and contained in any of
the loan documents; provided, however, that the foregoing indemnification shall
not be deemed to cover any loss which is finally determined by a court of
competent jurisdiction to result solely from the Bank’s gross negligence or
willful misconduct.

 

10.19. WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY CERTIFY
THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT
TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL,
HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

[SIGNATURES ON FOLLOWING PAGE]

- 6 -

--------------------------------------------------------------------------------




BB&T
Loan Agreement


SIGNATURE PAGE

IN WITNESS WHEREOF, the Bank, Borrower and Guarantor(s) have caused this
Agreement to be duly executed under seal all as of the date first above written.

Borrower is a Corporation:

 

 

 

 

 

 

 

 

 

Apple Eight Hospitality, Inc.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name of Corporation

 

 

 

 

 

 

 

 

By:

 

  (SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

Bryan F. Peery

 

 

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Additional Co-Borrowers or Guarantors:

 

 

 

Apple Eight Hospitality Massachusetts, Inc.

 

 

 

 

 

 

 

 

By:

 

  (SEAL)

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Bryan F. Peery, Vice President

 

 

 

 

 

 

 

 

 

Apple REIT Eight, Inc.

 

 

 

 

 

 

 

 

By:

 

  (SEAL)

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Bryan F. Peery, Vice President

 

 

 

 

 

 

 

 

 

Apple Eight Hospitality Ownership, Inc.

 

 

 

 

 

 

 

 

By:

 

  (SEAL)

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Bryan F. Peery, Executive Vice President

 

 

 

 

 

 

 

 

 

Apple Eight Hospitality Midwest, LLC

 

 

 

 

 

 

 

 

 

By:

Apple Eight Hospitality Ownership, Inc., its Sole Member

 

 

 

 

 

 

 

 

By:

 

  (SEAL)

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Bryan F. Peery, Vice President

 

 

 

 

 

 

 

 

 

Apple Eight Hospitality Texas, LLC

 

 

 

 

 

 

 

 

 

By:

Apple Eight Hospitality Ownership, Inc., its Sole Member

 

 

 

 

 

 

 

 

By:

 

  (SEAL)

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Bryan F. Peery, Vice President

 

 

 

 

 

 

WITNESS:

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

Carl B. Frye, Jr.

 

 

 

Title:

Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

- 7 -

--------------------------------------------------------------------------------



ADDENDUM TO PROMISSORY NOTE

THIS ADDENDUM TO PROMISSORY NOTE (“Addendum”) is hereby made a part of the
Promissory Note dated October 28, 2010 from APPLE EIGHT HOSPITALITY, INC.
(“Borrower”) payable to the order of Branch Banking and Trust Company (“Bank”)
in the principal amount of $75,000,000.00 (including all renewals, extensions,
modifications and substitutions therefore, the “Note”).

 

 

I.

DEFINITIONS

1.1 Adjusted LIBOR Rate means a rate of interest per annum, subject to the Floor
(defined below) equal to the sum obtained (rounded upwards, if necessary, to the
next higher 1/100th of 1.0%) by adding (i) the One Month LIBOR plus (ii) 2.250 %
per annum, which shall be adjusted monthly on the 28th day of each month for
each LIBOR Interest Period. If the 28th day of any month falls on a date when
the Bank is closed, the Adjusted LIBOR Rate shall be determined as of the last
preceding business day. The Adjusted LIBOR Rate shall be adjusted for any change
in the LIBOR Reserve Percentage so that Bank shall receive the same yield.

1.2 One Month LIBOR means the average rate (rounded upwards, if necessary, to
the next higher 1/100th of 1.0%) quoted on Bloomberg Screen BBAM1 or Page 3750
(or such replacement page) of the Telerate Service on the determination date for
deposits in U.S. Dollars offered in the London interbank market for one month,
or if the above method for determining the One Month LIBOR shall not be
available, the rate quoted in The Wall Street Journal, or a rate determined by a
substitute method of determination agreed on by Borrower and Bank; provided, if
such agreement is not reached within a reasonable period of time (in Bank’s sole
judgment), a rate reasonably determined by Bank in its sole discretion as a rate
being paid, as of the determination date, by first class banking organizations
(as determined by Bank) in the London interbank market for U.S. Dollar deposits.

1.3 LIBOR Advance means the advances made by Bank to Borrower evidenced by this
Note upon which the Adjusted LIBOR Rate of interest shall apply.

1.4 LIBOR Interest Period means a period of one calendar month as may be elected
by the Borrower applicable to any LIBOR Advance which shall begin on first day
of any month notwithstanding the maturity date of this Note; provided, however,
that a LIBOR Interest Period may be less than one calendar month in and only in
the calendar month in which the Note originates or matures.

1.5 LIBOR Reserve Percentage means the maximum aggregate rate at which reserves
(including, without limitation, any marginal supplemental or emergency reserves)
are required to be maintained under Regulation D by member banks of the Federal
Reserve System with respect to dollar funding in the London interbank market.
Without limiting the effect of the foregoing, the LIBOR Reserve Percentage shall
reflect any other reserves required to be maintained by such member banks by
reason of any applicable regulatory change against (i) any category of liability
which includes deposits by reference to which the Adjusted LIBOR Rate is to be
determined or (ii) any category of extensions of credit or other assets related
to LIBOR.

1.6 Standard Rate means, for any day, a rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1.0%) equal to the Bank’s announced
Prime Rate minus 1% per annum, and each change in the Standard Rate shall be
effective on the date any change in the Prime Rate is publicly announced as
being effective.

1.7 Floor means an interest rate of three and fifty one-hundredths of a percent
(3.50%)

1

--------------------------------------------------------------------------------




 

 

II.

LOAN BEARING ADJUSTED LIBOR RATE

2.1 Application of Adjusted LIBOR Rate. The Adjusted LIBOR Rate shall apply to
the entire principal balance outstanding of a LIBOR Advance for any LIBOR
Interest Period.

2.2 Adjusted LIBOR Based Rate Protections.

          (a) Inability to Determine Rate. In the event that Bank shall have
determined, which determination shall be final, conclusive and binding, that by
reason of circumstances occurring after the date of this Note affecting the
London interbank market, adequate and fair means do not exist for ascertaining
the One Month LIBOR on the basis provided for in this Note, Bank shall give
notice (by telephone confirmed in writing or by telecopy) to Borrower of such
determination, whereupon (i) no LIBOR Advance shall be made until Bank notifies
Borrower that the circumstances giving rise to such notice no longer exist, and
(ii) any request by Borrower for a LIBOR Advance shall be deemed to be a request
for an advance at the Standard Rate.

          (b) Illegality. Impracticability. In the event that Bank shall
determine, which determination shall be final, conclusive and binding, that the
making, maintaining or continuance of any portion of a LIBOR Advance (i) has
become unlawful as a result of compliance by Bank with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any of
the same not having the force of law even though the failure to comply therewith
would not be unlawful) or (ii) has become impracticable, or would cause Bank
material hardship, as a result of contingencies occurring after the date of this
Note materially and adversely affect the London interbank market or Bank’s
ability to make LIBOR Advances generally, then, and in any such event, Bank
shall give notice (by telephone confirmed in writing or by telecopy) to Borrower
of such determination. Thereafter, (x) the obligation of Bank to make any LIBOR
Advances or to convert any portion of the loan to a LIBOR Advance shall be
suspended until such notice shall be withdrawn by Bank, and (y) any request by
Borrower for a LIBOR Advance shall be deemed to be a request for an advance at
the Standard Rate.

 

 

 

 

 

 

 

APPLE EIGHT HOSPITALITY, INC.

 

 

 

 

 

 

By:

 

 (SEAL)

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

    Bryan F. Peery

 

 

Title:   Vice President

2

--------------------------------------------------------------------------------



COMMONWEALTH OF VIRGINIA
CITY OF RICHMOND______________

On this 28th day of October, 2010, before me, the undersigned Notary Public,
personally appeared Bryan F. Peery, and known to me to be the Vice President of
Apple Eight Hospitality, Inc., the company that executed this instrument and
acknowledged this instrument to be the free and voluntary act and deed of the
corporation, by authority of its Bylaws or by the resolution of its board of
directors, for the uses and purposes therein mentioned, and on oath stated that
he or she is authorized to execute this instrument and in fact executed the
instrument on behalf of the corporation.

 

 

 

 

 

(SEAL)

 

--------------------------------------------------------------------------------

 

 

Notary Public

 

 

My Commission Expires: ______________

 

Notary Registration Number: ____________

3

--------------------------------------------------------------------------------



ADDENDUM TO PROMISSORY NOTE

THIS ADDENDUM TO PROMISSORY NOTE (“Addendum”) is hereby made a part of the
Promissory Note dated October 28, 2010 from APPLE EIGHT HOSPITALITY, INC.
(“Borrower”) payable to the order of Branch Banking and Trust Company (“Bank”)
in the principal amount of $25,000,000.00 (including all renewals, extensions,
modifications and substitutions therefore, the “Note”).

 

 

I.

DEFINITIONS

1.1 Adjusted LIBOR Rate means a rate of interest per annum, subject to the Floor
(as defined below), equal to the sum obtained (rounded upwards, if necessary, to
the next higher 1/100th of 1.0%) by adding (i) the One Month LIBOR plus (ii)
2.250 % per annum, which shall be adjusted monthly on the 28th day of each month
for each LIBOR Interest Period. If the 28th day of any month falls on a date
when the Bank is closed, the Adjusted LIBOR Rate shall be determined as of the
last preceding business day. The Adjusted LIBOR Rate shall be adjusted for any
change in the LIBOR Reserve Percentage so that Bank shall receive the same
yield.

1.2 One Month LIBOR means the average rate (rounded upwards, if necessary, to
the next higher 1/100th of 1.0%) quoted on Bloomberg Screen BBAM1 or Page 3750
(or such replacement page) of the Telerate Service on the determination date for
deposits in U.S. Dollars offered in the London interbank market for one month,
or if the above method for determining the One Month LIBOR shall not be
available, the rate quoted in The Wall Street Journal, or a rate determined by a
substitute method of determination agreed on by Borrower and Bank; provided, if
such agreement is not reached within a reasonable period of time (in Bank’s sole
judgment), a rate reasonably determined by Bank in its sole discretion as a rate
being paid, as of the determination date, by first class banking organizations
(as determined by Bank) in the London interbank market for U.S. Dollar deposits.

1.3 LIBOR Advance means the advances made by Bank to Borrower evidenced by this
Note upon which the Adjusted LIBOR Rate of interest shall apply.

1.4 LIBOR Interest Period means a period of one calendar month as may be elected
by the Borrower applicable to any LIBOR Advance which shall begin on first day
of any month notwithstanding the maturity date of this Note; provided, however,
that a LIBOR Interest Period may be less than one calendar month in and only in
the calendar month in which the Note originates or matures.

1.5 LIBOR Reserve Percentage means the maximum aggregate rate at which reserves
(including, without limitation, any marginal supplemental or emergency reserves)
are required to be maintained under Regulation D by member banks of the Federal
Reserve System with respect to dollar funding in the London interbank market.
Without limiting the effect of the foregoing, the LIBOR Reserve Percentage shall
reflect any other reserves required to be maintained by such member banks by
reason of any applicable regulatory change against (i) any category of liability
which includes deposits by reference to which the Adjusted LIBOR Rate is to be
determined or (ii) any category of extensions of credit or other assets related
to LIBOR.

1.6 Standard Rate means, for any day, a rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1.0%) equal to the Bank’s announced
Prime Rate minus 1% per annum, and each change in the Standard Rate shall be
effective on the date any change in the Prime Rate is publicly announced as
being effective.

1

--------------------------------------------------------------------------------



1.7 Floor means an interest rate of three and fifty one-hundredths of a percent
(3.50%)

 

 

II.

LOAN BEARING ADJUSTED LIBOR RATE

2.1 Application of Adjusted LIBOR Rate. The Adjusted LIBOR Rate shall apply to
the entire principal balance outstanding of a LIBOR Advance for any LIBOR
Interest Period.

2.2 Adjusted LIBOR Based Rate Protections.

          (a) Inability to Determine Rate. In the event that Bank shall have
determined, which determination shall be final, conclusive and binding, that by
reason of circumstances occurring after the date of this Note affecting the
London interbank market, adequate and fair means do not exist for ascertaining
the One Month LIBOR on the basis provided for in this Note, Bank shall give
notice (by telephone confirmed in writing or by telecopy) to Borrower of such
determination, whereupon (i) no LIBOR Advance shall be made until Bank notifies
Borrower that the circumstances giving rise to such notice no longer exist, and
(ii) any request by Borrower for a LIBOR Advance shall be deemed to be a request
for an advance at the Standard Rate.

          (b) Illegality. Impracticability. In the event that Bank shall
determine, which determination shall be final, conclusive and binding, that the
making, maintaining or continuance of any portion of a LIBOR Advance (i) has
become unlawful as a result of compliance by Bank with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any of
the same not having the force of law even though the failure to comply therewith
would not be unlawful) or (ii) has become impracticable, or would cause Bank
material hardship, as a result of contingencies occurring after the date of this
Note materially and adversely affect the London interbank market or Bank’s
ability to make LIBOR Advances generally, then, and in any such event, Bank
shall give notice (by telephone confirmed in writing or by telecopy) to Borrower
of such determination. Thereafter, (x) the obligation of Bank to make any LIBOR
Advances or to convert any portion of the loan to a LIBOR Advance shall be
suspended until such notice shall be withdrawn by Bank, and (y) any request by
Borrower for a LIBOR Advance shall be deemed to be a request for an advance at
the Standard Rate.

 

 

 

 

 

 

 

APPLE EIGHT HOSPITALITY, INC.

 

 

 

 

 

 

By:

 

 (SEAL)

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

    Bryan F. Peery

 

 

Title:   Vice President

2

--------------------------------------------------------------------------------



COMMONWEALTH OF VIRGINIA
CITY OF RICHMOND______________

On this 28th day of October, 2010, before me, the undersigned Notary Public,
personally appeared Bryan F. Peery, and known to me to be the Vice President of
Apple Eight Hospitality Ownership, Inc., the company that executed this
instrument and acknowledged this instrument to be the free and voluntary act and
deed of the corporation, by authority of its Bylaws or by the resolution of its
board of directors, for the uses and purposes therein mentioned, and on oath
stated that he or she is authorized to execute this instrument and in fact
executed the instrument on behalf of the corporation.

 

 

 

 

 

(SEAL)

 

--------------------------------------------------------------------------------

 

 

Notary Public

 

 

My Commission Expires: ______________

 

Notary Registration Number: ____________

3

--------------------------------------------------------------------------------



NEGATIVE PLEDGE AGREEMENT

THIS NEGATIVE PLEDGE AGREEMENT (“Agreement”), made this 28th day of October,
2010, by Apple Eight Hospitality, Inc., a Virginia corporation (the “Borrower”),
in favor of Branch Banking & Trust Company, a North Carolina banking corporation
(the “Bank”). Unless otherwise defined in this Agreement, defined terms shall
have the meaning as set forth and defined in the Commitment Letter dated August
20, 2010 and the Commitment Letter dated August 23, 2010.

WITNESSETH:

 

 

1.

Definitions

          1.1 “Bank” means Branch Banking & Trust Company, a North Carolina
banking corporation.

          1.2 “Borrower” means Apple Eight Hospitality, Inc., a Virginia
corporation.

          1.3 “Borrowing Base Property Group” shall mean the properties set
forth on Exhibit A hereto.

          1.4 “Capitalization Rate” means the rate of return used to derive the
capital value of an income stream.

          1.5 “Initial Value” means the aggregate purchase price of the
properties in the Borrowing Base Property Group.

          1.6 “Net Operating Income” means income before taxes plus interest
plus depreciation expense plus amortization expense as determined in accordance
with Generally Accepted Accounting Principles.

          1.7 “Ongoing Value” means the lesser of the Initial Value or the
aggregate Net Operating Income of the properties in the Borrowing Base Property
Group divided by a 10% Capitalization Rate.

          1.8 “Value” means either Initial Value at the time of the execution of
this Agreement or Ongoing Value which shall be measured at or about 60 days
following the end of each of Apple REIT Eight, Inc’s fiscal quarter.

          1.9 “REIT” shall mean Apple REIT Eight, Inc., a Virginia corporation

 

 

2.

Negative Pledge

          2.1 In consideration of and for the Line Facility in the amount of
$75,000,000 of even date (the “Line Facility”) and the Term Loan in the amount
of $25,000,000 of even date (the “Term Loan”) extended to the Borrower, the
Borrower hereby covenants and agrees with the Bank that so long as any
indebtedness under either the Line Facility or the Term Loan by and between the
Borrower and the Bank, any note(s) executed and delivered in connection
therewith,

--------------------------------------------------------------------------------



and any extensions, renewals or modifications thereof, has not been satisfied,
the Borrower shall not and shall not allow any of its subsidiaries, without the
prior written consent of the Bank, to breach any of the following conditions:

 

 

 

 

(a) The “Borrowing Base Property Group shall not, in the aggregate at any time
fail to maintain sufficient Value to cover the Line Facility and any other
unsecured debt at a ratio of Value to debt of 2.0, which shall be measured at or
about 60 days following the end of each of the REIT’s fiscal quarter.

 

 

 

 

(b) Borrower shall not and shall not allow any of its subsidiary to convey or
otherwise transfer all or any part of any property in the Borrowing Base
Property Group or any tenements, easements, hereditaments, privileges, minerals
and mineral rights, water and water rights, buildings, fixtures and improvements
now or hereafter erected or located in or on any property in the Borrowing Base
Property Group, nor create, assume, incur or suffer to exist any pledge,
mortgage, assignment or other lien or encumbrance of any kind, of or upon any
property in the Borrowing Base Property Group or upon the income or profits
therefrom except for:

 

 

 

 

 

(i) liens for taxes, assessments and other governmental charges which are not
delinquent or which are being contested in good faith by appropriate proceedings
diligently conducted, against which adequate reserves have been established;

 

 

 

 

 

(ii) liens imposed by law in connection with transactions in the ordinary course
of business, such as liens of mechanics and materialmen for sums not yet due or
being contested in good faith and by appropriate proceedings diligently
conducted, against which adequate reserves have been established;

 

 

 

 

 

(iii) zoning restrictions, licenses and minor encumbrances and irregularities in
title, all of which in the aggregate do not materially detract from the value of
the properties involved or materially impair their use in the operation of its
business; or

 

 

 

 

 

(iv) leases entered into in the ordinary course of business.

 

 

 

 

Without limiting the generality of the foregoing, if and to the extent that any
unauthorized lien or encumbrance is recorded or docketed against, or attached
to, any property in the Borrowing Base Property Group, whether voluntarily or
involuntarily, the Borrower shall immediately cause the same to be released or
satisfied in full.

 

 

 

 

(c) Borrow shall be entitled to exchange properties in the Borrowing Base
Property Group with other properties owned by the Borrower or one of its
subsidiaries so long as Bank is provided prior written notice of the exchange.

2

--------------------------------------------------------------------------------




 

 

 

 

(d) No property in the Borrowing Base Property Group shall be outside of Bank’s
Servicing Area. For purposes of this Agreement, Bank’s Servicing Area means the
states and/or commonwealths of Indiana, Kentucky, Tennessee, Alabama, Georgia,
Florida, West Virginia, Maryland, Virginia, North Carolina and South Carolina
and the District of Columbia.

 

 

 

 

(e) Each entity owning a property in the Borrowing Base Property Group shall be
individually compliant with all applicable franchise agreements, environmental
compliance, clear title and other items deemed appropriate and necessary should
Bank find it necessary to become a secured lender.

 

 

 

 

(f) No property in the Borrowing Base Property Group shall have a Value in
excess of $40 million.

          2.2 Any breach of the pledges set forth in this Agreement shall be
considered a breach of any and all of the Loan Documents. Any and all cure
periods and remedies for such breach shall be the same as set forth in the Loan
Documents.

 

 

3.

MISCELLANEOUS PROVISIONS

          3.1 Entire Agreement. This Agreement, including any Addendums
referenced herein and attached hereto (which shall be deemed incorporated herein
by this reference), constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof, and supersedes, supplants, and renders
null and void any and all prior and contemporaneous negotiations, discussions,
proposals, agreements, understandings, representations or communications, oral
or written, of the parties hereto with respect to the subject matter hereof.

          3.2 Binding Effect. This Agreement and all of the provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

          3.3 Amendment. This Agreement may be amended only by a writing duly
executed by the authorized representatives of the parties hereto which makes
specific reference to this Agreement.

          3.4 Notices. All notices, requests, demands, consents, authorizations,
claims, and other communications hereunder must be in writing. Any notice,
request, demand, claim, or other communication hereunder shall be deemed duly
given (a) upon confirmation of facsimile, (b) one (1) business day following the
date sent when sent by overnight delivery and (c) five (5) business days
following the date mailed when mailed by registered or certified mail return
receipt requested and postage prepaid at the addresses set forth in the preamble
to this Agreement. Any party may send any notice, request, demand, claim, or
other communication hereunder to the intended recipient at the address set forth
above using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims, and

3

--------------------------------------------------------------------------------



other communications hereunder are to be delivered by giving the other parties
notice in the manner herein set forth.

          3.5 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia without regard to
conflict of law provisions.

          3.6 Waiver. No party to this Agreement shall be deemed to have waived
any of its rights, powers or remedies under this Agreement unless such waiver is
expressly set forth in a writing signed by the waiving party. No written waiver
of any provision of this Agreement shall be deemed to be, or shall constitute,
(i) a waiver of any other provision of this Agreement, whether or not similar,
or (ii) a continuing or subsequent waiver of the same or another provision of
this Agreement. The failure of either party to enforce at any time any of the
provisions of this Agreement, or the failure to require at any time performance
by the other party of any of the provisions of this Agreement, will in no way be
construed to be a present or future waiver of any such provisions, or in any way
affect the validity of either party to enforce each and every such provision
thereafter.

          3.7 Captions. The captions and headings of Sections and subsections
contained in this Agreement are provided for convenience of reference only and
shall not be considered a part hereof for purposes of interpreting this
Agreement, and, therefore, such captions and headings do not define, modify,
limit, describe or affect in any way the meaning or intent of this Agreement or
any of its terms or provisions.

          3.8 Gender, Etc. Whenever the context shall require, the use of the
masculine gender herein shall be deemed to include the feminine gender and the
neuter gender, and the use of the singular or the plural herein shall be deemed
to include the plural or the singular, as the case may be.

          3.9 Severability. If any Section or other provision of this Agreement,
or the application of such Section or provision, is held invalid, then the
remainder of this Agreement, and the application of such Section or provision to
persons or circumstances other than those with respect to which it is held
invalid, shall not in any way be affected or impaired thereby. In the event that
any provision of this Agreement becomes or is declared by a court of competent
jurisdiction or panel of arbitrators to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision. The
parties agree to negotiate in good faith a substitute valid and enforceable
provision that most nearly effects the parties’ intent and to be bound by the
mutually agreed substitute provision.

          3.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

          3.11 Remedies. All remedies shall be cumulative and not alternative
and in addition to all other rights and remedies available in law and in equity.

[The remainder of this page is intentionally left blank and followed by the
signature page.]

4

--------------------------------------------------------------------------------



          WITNESS the following signatures and seals as of the day and year
first above written:

 

 

 

 

 

APPLE EIGHT HOSPITALITY, INC.

 

 

 

 

 

By:

 

(SEAL)

 

 

--------------------------------------------------------------------------------

 

 

Name: Bryan F. Peery

 

 

Its: Vice President

 


 

 

COMMONWEALTH OF VIRGINIA

)

 

) To-wit:

CITY OF RICHMOND

)

          I, _________________________, a Notary Public in and for the
Commonwealth of Virginia, City of Richmond, hereby certify that Bryan F. Peery,
Vice President of Apple Eight Hospitality, Inc., whose name is signed to the
foregoing Negative Pledge Agreement, has appeared before me and acknowledged the
same in my jurisdiction aforesaid.

          GIVEN under my hand and seal this 28th day of October, 2010.

 

 

 

--------------------------------------------------------------------------------

 

Notary Public

 

Notary No.:

5

--------------------------------------------------------------------------------



GUARANTY AGREEMENT

BRANCH BANKING AND TRUST COMPANY
BB&T FINANCIAL, FSB

Dear Sirs:

          As an inducement to Branch Banking and Trust Company and/or BB&T
Financial, FSB (collectively “Bank”) to extend credit to and to otherwise deal
with APPLE EIGHT HOSPITALITY, INC. (“Borrower”), and in consideration thereof,
the undersigned (and each of-the undersigned jointly and severally if more than
one) hereby absolutely and unconditionally guarantees to Bank and its successors
and assigns the due and punctual payment of any and all notes, drafts, debts,
obligations and liabilities, primary or secondary (whether by way of endorsement
or otherwise), of Borrower, at any time, now or hereafter, incurred with or held
by Bank, together with interest, as and when the same become due and payable,
whether by acceleration or otherwise, in accordance with the terms of any such
notes, drafts, debts, obligations or liabilities or agreements evidencing any
such indebtedness, obligation or liability including all renewals, extensions
and modifications thereof. The obligation of each of the undersigned is a
guarantee of payment and not of collection.

          Each of the undersigned is Bank’s debtor for all indebtedness,
obligations and liabilities for which this Guaranty is made, and Bank shall also
at all times have a lien on and security interest in all stocks, bonds and other
securities of each of the undersigned at any time in Bank’s possession and the
same shall at Bank’s option be held, administered and disposed of as collateral
to any such indebtedness, obligation or liability of the Borrower, and Bank
shall also at all times have the right of set-off against any deposit account of
each of the undersigned with Bank in the same manner and to the same extent that
the right of set-off may exist against the Borrower.

          It is understood that any such notes, drafts, debts, obligations and
liabilities may be accepted or created by or with Bank at any time and from time
to time without notice to each of the undersigned, and each of the undersigned
hereby expressly waives presentment, demand, protest, and notice of dishonor of
any such notes, drafts, debts, obligations and liabilities or other evidences of
any such indebtedness, obligation or liability. Bank may receive and accept from
time to time any securities or other property as a collateral to any such notes,
drafts, debts, obligations and liabilities, and may surrender, compromise,
exchange and release absolutely the same or any part thereof at any time without
notice to each of the undersigned and without in any manner affecting the
obligation and liability of each of the undersigned hereby created. Each of the
undersigned agrees that Bank shall have no obligation to protect, perfect,
secure or insure any security interests, liens or encumbrances now or hereafter
held for the indebtedness, obligations and liabilities for which this Guaranty
is made.

          This obligation and liability on the part of each of the undersigned
shall be a primary, and not a secondary, obligation and liability, payable
immediately upon demand without recourse first having been had by Bank against
the Borrower or any other guarantor, person, firm or corporation, and without
first resorting to any property held by Bank as collateral security; and each of
the undersigned hereby waives the benefits of all provisions of law, including
but not limited to the provisions of Virginia Code 4.§49-25 and 49-26 or their
successors, for stay or delay of execution or sale of property or other
satisfaction of judgment against each of the undersigned on account of
obligation and liability hereunder until judgment be obtained therefor against
the Borrower and execution thereon returned unsatisfied, or until it is shown
that the Borrower has no property available for the satisfaction of the
indebtedness, obligation or liability guaranteed hereby, or until any other
proceedings can be had; and each of the undersigned hereby agrees to indemnify
the Bank for all costs of collection, including but not limited to the costs of
repossession, foreclosure, reasonable attorneys’ fees and court costs incurred
by the Bank in the event that the Bank should first be required by each of the
undersigned to resort to any property held by the Bank or In which the Bank has
a security interest or to obtain execution or other satisfaction of a Judgment
against the Borrower on account of Borrower’s obligation and liability for its
indebtedness guaranteed hereby; and each of the undersigned further agrees that
each of the undersigned is responsible for any obligation or debt, or portion
thereof, of

--------------------------------------------------------------------------------



the Borrower to the Bank which has been paid by the Borrower to the Bank and
which the Bank is subsequently required to return to the Borrower or a trustee
for the Borrower in any bankruptcy or insolvency proceeding; and each of the
undersigned further agrees that none of the undersigned shall have any right of
subrogation, reimbursement or indemnity whatsoever, nor any right of recourse to
security for the debts and obligations of the Borrower to Bank unless and until
all of the debts and obligations of the Borrower to Bank have been paid in full.
Each of the undersigned hereby waives, to the extent avoidable under any
provision of the Bankruptcy Code, any right arising upon payment by each of the
undersigned of any obligation under this Guaranty to assert a claim against the
bankruptcy estate of the Borrower.

Check applicable box:

 

 

o

This Guaranty is unlimited and applies to all indebtedness of Borrower, whether
now existing or hereafter arising.

þ

This Guaranty applies to all indebtedness of Borrower evidenced by its
promissory notes dated October 28, 2010 (including all extensions, renewals, and
modifications thereof) in the principal amount of $75,000,000 and October 28,
2010 (including all extensions, renewals, and modifications thereof) in the
principal amount of $25,000,000.

o

This Guaranty is limited to an amount of $______________ plus accrued interest,
late fees, costs of collection (including attorneys fees) and all other
obligations and indebtedness which may accrue or be incurred with respect to the
Borrower’s promissory note/line number _______ dated ________________ (including
all extensions, renewals, and modifications thereof) in the principal amount of
$__________________.

o

This Guaranty is limited to an amount of $_____________ plus accrued interest,
late fees, costs of collection (including attorneys’ fees) and all other
obligations and indebtedness which may accrue or be incurred with respect to the
Borrower’s indebtedness and obligations to Bank.

          This agreement shall inure to the benefit of Bank, its successors and
assigns, and the owners and holders of any of the indebtedness, obligations and
liabilities hereby guaranteed, and shall remain in force until a written notice
revoking it has been received by Bank; but such revocation shall not release any
of the undersigned from liability to Bank, its successors and assigns, or the
owners and holders of any of the indebtedness, obligations and liabilities
hereby guaranteed, for any indebtedness, obligation or liability of the Borrower
which is hereby guaranteed and then in existence or from any renewals,
extensions or modifications thereof in whole or in part, whether such renewals,
extensions or modifications are made before or after such revocation, with or
without notice to each of the undersigned. Each of the undersigned waives
presentment, demand, protest and notices of every kind and assents to any one or
more extensions, modifications, renewals or postponements of the time or amount
of payment or any other indulgences given to Borrower. Each of the undersigned
shall be responsible for and shall reimburse the Bank for all costs and expenses
(including reasonable attorneys’ fees) incurred by the Bank in connection with
the enforcement of this Guaranty or the protection or preservation of any right
or claim of the Bank in connection herewith, including without limitation costs
and expenses incurred by the Bank in connection with its attempts to collect the
indebtedness, obligations, and liabilities guaranteed hereby.

          If the Borrower is a corporation, this instrument covers all
indebtedness, obligations and liabilities to Bank purporting to be made or
undertaken on behalf of such corporation by any such officer or agent of said
corporation without regard to the actual authority of such officer or agent. The
term “corporation” shall include associations of all kinds and all purported
corporations, whether correctly and legally chartered and organized.

          Each of the undersigned covenants, warrants, and represents to the
Bank that: (i) this guaranty is enforceable against each of the undersigned in
accordance with its terms; (ii) the execution and delivery of this Guaranty does
not violate or constitute a breach of any agreement to which any of the
undersigned is a party; (it) that there is no litigation, claim, action or
proceeding pending or, to the best knowledge of each of the undersigned,
threatened against any of the undersigned which would materially adversely
affect the financial condition of the undersigned or his ability to fulfill his
obligations hereunder; and (iv) that each of the undersigned has knowledge of
the Borrower’s financial condition and affairs.

--------------------------------------------------------------------------------



          This Guaranty is made in and shall be construed in accordance with the
laws and judicial decisions of the Commonwealth of Virginia. The undersigned
agrees that any dispute arising out of this Guaranty shall be adjudicated in
either the state or federal courts of Virginia and in no other forum. For that
purpose, the undersigned hereby submits to the jurisdiction of the state and/or
federal courts of Virginia. The undersigned waives any defense that venue is not
proper for any action brought in any federal or state court in the Commonwealth
of Virginia.

[Signatures on Following Page]

--------------------------------------------------------------------------------



Witness the signature and seal of each of the undersigned.

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

By:

Apple Eight Hospitality Massachusetts,
Inc.




 

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Bryan F. Peery, Vice President

 

 

 

 

 

 

 

 

 

 

By:

Apple REIT Eight, Inc.




 

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Bryan F. Peery, Vice President

 

 

 

 

 

 

 

 

 

 

By:

Apple Eight Hospitality Ownership, Inc.




 

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Bryan F. Peery, Vice President

 

 

 

 

 

 

 

 

 

 

 

Apple Eight Hospitality Midwest, LLC

 

 


 

 

 

 

 

 

 

 

By:

Apple Eight Hospitality Ownership, Inc., its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

 

 

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

          Bryan F. Peery

 

 

 

 

 

          Vice President

 

 

 

 

 

 

 

 

 

 

Apple Eight Hospitality Texas, LLC

 

 

 

 

 

 

 

 

 

 

By:

Apple Eight Hospitality Ownership, Inc., its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

 

 

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

          Bryan F. Peery

 

 

 

 

 

          Vice President

 

 


 

 

 

Date: October 28, 2010

 

 

 

COMMONWEALTH OF VIRGINIA

)

 

 

 

) To-wit:

CITY OF RICHMOND

)

 

          I, _________________________, a Notary Public in and for the
Commonwealth of Virginia, City of Richmond, hereby certify that Bryan F. Peery,
Vice President of Apple Eight Hospitality, Inc., whose name is signed to the
foregoing Guaranty Agreement, has appeared before me and acknowledged the same
in my jurisdiction aforesaid.

          GIVEN under my hand and seal this 28th day of October, 2010.

 

 

 

 

--------------------------------------------------------------------------------

 

Notary Public

 

 

          Notary No.:

 

 


--------------------------------------------------------------------------------